Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 1 of 77 PageID 7712




                     EXHIBIT A
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 2 of 77 PageID 7713




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  ANTHONY COOK, MICAH BELLAMY, and                 CASE NO.: 6:17-cv-891-ORL- 40KRS
  MAURICE JONES, As Personal Representative
  and on behalf of the Estate of Kailyn Jones,
  each individually and on behalf of all others
  similarly situated,

        Plaintiffs,
  v.

  GOVERNMENT EMPLOYEES
  INSURANCE COMPANY and GEICO
  GENERAL INSURANCE COMPANY,

       Defendant.
  ____________________________________/


  ANTHONY LORENTI and ASHLEY BARRETT,                  CASE NO.: 6:17-cv-1755-PGB- 40DCI
  Individually and on behalf of all others similarly
  situated,


        Plaintiffs,
  v.

  GEICO INDEMNITY COMPANY,

       Defendant.
  ____________________________________/




                        CLASS ACTION SETTLEMENT AGREEMENT
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 3 of 77 PageID 7714



                                                            TABLE OF CONTENTS
                                                                                                                                                         Page
   EXHIBITS ........................................................................................................................................................ 3
   RECITALS ....................................................................................................................................................... 4
     I.        DEFINITIONS ................................................................................................................................. 8
     II.       PRELIMINARY CERTIFICATION OF THE SETTLEMENT CLASS ............................14
     III.      DATA PRODUCTION RELATING TO EXPANDED CLASS .........................................18
     IV.       CLASS NOTICE .............................................................................................................................18
     V.        SETTLEMENT ADMINISTRATOR .........................................................................................21
     VI.       CLASS ACTION FAIRNESS ACT NOTICE ...........................................................................22
     VII. CLAIMS PAYMENTS....................................................................................................................22
     VIII. CLAIM SUBMISSIONS ................................................................................................................23
     IX.       CLAIMS ADMINISTRATION ....................................................................................................23
     X.        ATTORNEYS’ FEES AND COSTS AWARD AND SERVICE AWARDS .......................25
     XI.       FINAL APPROVAL OF THE PROPOSED SETTLEMENT ..............................................26
     XII. REQUESTS FOR EXCLUSION AND OBJECTIONS .........................................................28
     XIII. DENIAL OF LIABILITY ............................................................................................................30
     XIV. DISMISSAL OF ACTION AND RELEASE OF CLAIMS ..................................................30
     XV. RETENTION OF RECORDS .....................................................................................................31
     XVI. VACATUR OF SUMMARY JUDGMENT ORDER .............................................................31
     XVII.          MISCELLANEOUS PROVISIONS ......................................................................................31




                                                                                  2
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 4 of 77 PageID 7715



                                            EXHIBITS

      1. Proposed Preliminary Approval Order

      2. Mailed Notice (i.e., Postcard Notice, including detachable Claim Form)

      3. E-mail Notice Forms Nos. 1, 2, and 3

      4. Claim Form

      5. Electronic Claim Form

      6. Longform Notice Form




                                                 3
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 5 of 77 PageID 7716



           This Class Action Settlement Agreement (“Agreement” or “Settlement Agreement”) is

   made by and between (1) Anthony Cook, Maurice Jones, Micah Bellamy, Anthony Lorenti, and

   Ashley Barrett, (together, the “Plaintiffs”), on behalf of themselves and as representatives of the

   Settlement Class defined below, and (2) Government Employees Insurance Company, GEICO

   General Insurance Company, and GEICO Indemnity Company (together, “GEICO” or

   “Defendants”). Plaintiffs and Defendants are referred to collectively as “the Parties.”

           This Agreement effects a full and final settlement and dismissal with prejudice of all of the

   Released Claims against all Released Persons relating to the above-captioned lawsuits (together, the

   “Action”) on the terms and to the full extent set forth below, subject to the approval of the Court.


                                               RECITALS

           WHEREAS, on May 17, 2017, Elizabeth Sullivan (on behalf of the Estate of Robert

   Sullivan) originally filed a Class Action Complaint against Defendant Government Employees

   Insurance Company in the United States District Court for the Middle District of Florida, Case

   No. 6:17-cv-891-ORL-40KRS; and

           WHEREAS, on June 2, 2017, Elizabeth Sullivan and Maurice Jones (on behalf of the Estate

   of Kailyn Jones) filed an Amended Complaint (Doc. 8) to correct the case style and address

   deficiencies noted by the Court in its Show Cause Order (Doc. 5) and to add Mr. Jones as a plaintiff;

   and

           WHEREAS, on August 29, 2017, Plaintiff Sullivan and Plaintiff Jones subsequently filed a

   Second Amended Complaint (Doc. 10) to add Wilson Santos and Anthony Cook as plaintiffs and

   to add GEICO General Insurance Company as a defendant; and

           WHEREAS, on October 17, 2017, Anthony Lorenti originally filed a Class Action

   Complaint against Defendant GEICO Indemnity Company in the United States District Court for

   the Middle District of Florida, Case No. 6:17-cv-1755-ORL-40DCI; and


                                                     4
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 6 of 77 PageID 7717



           WHEREAS, on December 5, 2017, the Court ordered the two cases to be consolidated,

   with the first-filed Sullivan complaint designated as the lead action (Doc. 36); and

           WHEREAS, on December 18, 2017, Defendants filed multiple motions to dismiss and/or

   strike various claims and/or allegations in the Complaints (Docs. 40-43); and

           WHEREAS, on January 8, 2018, Plaintiff Lorenti and Plaintiff Ashley Barrett filed an

   Amended Complaint to add Ms. Barrett as a plaintiff (Doc. 47); and

           WHEREAS, following the Court’s Order deeming their originally filed Motion to Strike

   and Motion to Dismiss the Lorenti/Barrett Complaint moot, GEICO filed a Motion to Dismiss

   the Lorenti/Barrett Amended Complaint and a Consolidated Motion to Strike all nationwide

   allegations (Docs. 53 and 59); and

           WHEREAS, Plaintiffs filed consolidated responses in opposition to GEICO’s motions

   (Docs. 64-65); and

           WHEREAS, on April 6, 2018, Magistrate Judge Spaulding recommended that GEICO’s

   Motions be denied (except as to Count II of the Lorenti/Barrett complaint, to which Plaintiffs had

   stipulated) (Doc. 69), to which GEICO objected (Doc. 72) and Plaintiffs responded (Doc. 75));

   and

           WHEREAS, on April 10, 2018, Plaintiff Lorenti and Plaintiff Barrett filed a Second

   Amended Complaint (an operative complaint) solely to add allegations concerning a second total-

   loss accident suffered by Plaintiff Barrett (Doc. 71); and

           WHEREAS, on August 1, 2018, the Court issued an Order adopting the Report &

   Recommendation issued by Judge Spaulding (Doc. 79); and

           WHEREAS, on September 10, 2018, the Court issued an Order permitting Wilson Santos

   to withdraw from this Action (Doc. 83); and

           WHEREAS, on November 1, 2018, Plaintiffs moved to certify a Florida class of GEICO



                                                     5
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 7 of 77 PageID 7718



   insureds and a multistate class of GEICO insureds (Doc. 99); and

           WHEREAS, on November 2, 2018, Plaintiff Micah Bellamy moved to intervene and be

   added as class representative, and on November 6, 2018, Plaintiffs moved to substitute Mr. Bellamy

   for Ms. Sullivan as a named plaintiff and class representative (Docs. 100, 102); and

           WHEREAS, on November 30, 2018, the Court granted Plaintiffs’ Motion to Substitute

   Mr. Bellamy for Ms. Sullivan as a named plaintiff and class representative (Doc. 114), and Plaintiffs

   Bellamy, Cook, and Jones filed a Third Amended Complaint (an operative complaint) in

   accordance with such Order (Doc. 118), and Plaintiffs filed an Amended Motion for Class

   Certification solely to reflect that Mr. Bellamy (and not Ms. Sullivan) sought to represent the Class

   (Doc. 119); and

           WHEREAS, on December 17, 2018, the Parties engaged in arm’s length settlement

   negotiations at mediation before mediator Richard Reinhart; and

           WHEREAS, GEICO filed an opposition to Plaintiffs’ Amended Motion for Class

   Certification on December 19, 2018 (Doc. 129), Plaintiffs filed a reply in support of class

   certification on January 2, 2019 (Doc. 134), and GEICO filed a sur-reply on February 14, 2019

   (Doc. 140); and

           WHEREAS, on April 2, 2019, the Court conducted a Hearing on the issue of whether the

   Class should be certified; and

           WHEREAS, on April 4, 2019, the Court issued an Order certifying a Florida class and

   denied Plaintiffs’ request to certify a multistate class of GEICO insureds (Doc. 152); and

           WHEREAS, on April 15, 2019, the Parties filed a Joint Notice of Filing Proposed Notice

   to Class Members (Doc. 161); and

           WHEREAS, on June 7, 2019, the Court entered an order approving the Parties’ joint

   proposed notice plan (Doc. 175); and



                                                     6
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 8 of 77 PageID 7719



          WHEREAS, in May-June 2019, the Parties filed cross-motions for summary judgment

   (including briefs in support, opposition, and reply) concerning Plaintiffs’ operative Complaints

   (Docs. 164, 165, 171, 178, 179, 180); and

          WHEREAS, on July 19, 2019, the Court entered an Order granting Plaintiffs’ Motion for

   Summary Judgment in favor of Plaintiffs and the Florida class, and denying GEICO’s Motion for

   Summary Judgment, holding that GEICO’s failure to include title and registration transfer fees in

   first-party owned vehicle total loss settlement payments constituted a material breach of contract,

   and granting relief in the amount of $79.35 for each of the Plaintiffs and Florida class members

   (Doc. 185); and

          WHEREAS, on July 24, 2019, Plaintiffs filed an Unopposed Motion for Approval of

   Revised Notice to Class Members to reflect the Court’s Order on summary judgment (Doc. 188),

   and on July 25, 2019, the Court granted the motion and approved the proposed modified notice

   to class members (Doc. 190); and

          WHEREAS, on August 6, 2019 and following the Court’s Order Granting Summary

   Judgment to Plaintiffs, Plaintiffs mailed, through the claims’ administrator, postcard notice

   reflecting the Court’s Order on summary judgment to the members of the certified class; and

          WHEREAS, on September 13, 2019, the Parties engaged in arm’s length settlement

   negotiations at mediation before mediator Rodney Max;

         WHEREAS, GEICO denied and continues to deny all material allegations of the Action,

  maintains it acted in accordance with the insurance policies and all applicable laws and regulations

  and abided by all its contractual and statutory obligations, and would appeal this Action should it

  continue and should final judgment be entered; and

          WHEREAS, the Plaintiffs and Class Counsel, while believing that the claims asserted in the

   Action are meritorious have considered the risks associated with the continued prosecution of this



                                                    7
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 9 of 77 PageID 7720



   complex and time-consuming litigation, the risk associated with currently-pending appeals on the

   same or similar issues in other cases (including an appeal before the Eleventh Circuit), the relief

   secured in this Agreement, as well as the likelihood of success on the appeal of this Action, and

   believe that, in consideration of all the circumstances, the Proposed Settlement embodied in this

   Agreement is fair, reasonable, adequate, and in the best interests of the Settlement Class Members;

   and

           WHEREAS, GEICO, while denying wrongdoing of any kind and without admitting

   liability, nevertheless agrees to enter into this Agreement to avoid further burden, expense and risk

   of protracted litigation and to effect a full and final settlement of the claims asserted in this Action

   on the terms set forth below;

           NOW, THEREFORE, IT IS HEREBY AGREED by and among the Parties, through their

   respective counsel, that the Action be settled and compromised by the Plaintiffs, the Settlement

   Class, and GEICO on the following terms and conditions, subject to the approval of the Court

   after hearing:

  I.      DEFINITIONS

           For purposes of this Settlement Agreement, the following terms shall be defined as set

   forth below:

              a.      “Attorneys’ Fee Award” means the Court-determined award of attorneys’ fees,
                      costs, and expenses to Class Counsel.

              b.      “Automobile Insurance Policy” means a Florida policy of insurance issued by
                      GEICO in effect during the Class Period and providing first-party private-
                      passenger automobile physical damage coverage.
              c.       “Blank Claim Form” shall mean a claim form that is not pre-filled with the
                      Settlement Class Member name, date of loss, or Claim ID.
              d.      “Confidential Information” means the names, addresses, policy numbers and any
                      and all data provided by GEICO relating to potential Settlement Class Members,
                      including Extended Class Members, and any other proprietary business


                                                      8
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 10 of 77 PageID 7721



                 information of GEICO.

            e.   “Claim Form” means the Court-approved paper (not electronic) claim form,
                 without material alteration from Exhibit 4, that a Settlement Class Member may
                 submit to be considered for payment under the Final Settlement.

            f.   “Claim Payment” means the payment issued by GEICO to Settlement Class
                 Members who submit valid and timely claims, as set forth in Paragraphs 31-42.

            g.   “Claims Submission Deadline” means the date by which Claim Forms must be
                 postmarked or Electronic Claim Forms must be electronically submitted to be
                 considered timely. The Claims Submission Deadline shall be no more than 90
                 days from the Mail Notice Date.

            h.   “Class Counsel” means the attorneys approved and appointed by the Court to
                 represent the Settlement Class Members.
            i.   “Class Period” means for Settlement Class Member total loss claims insured by
                 Government Employees Insurance Company or GEICO General Insurance
                 Company, the period from May 17, 2012, through the date the Court enters the
                 Preliminary Approval Order; and for Settlement Class Member total loss claims
                 insured by GEICO Indemnity Company the period from October 10, 2012,
                 through the date the Court enters the Preliminary Approval Order.
            j.   “Court” means the United States District Court for the Middle District of
                 Florida.

            k.   “Covered Total Loss Claim” means any first-party private passenger auto
                 property damage claim determined to constitute a Total Loss to an insured
                 automobile that (a) occurred within the Class Period, (b) relates to an owned (i.e.
                 not leased) vehicle, (c) was determined by GEICO or by a court or arbitrator of
                 competent jurisdiction to be covered by an Automobile Insurance Policy issued
                 by GEICO, and (d) resulted in a Total Loss Claim Payment.

            l.   “E-mail Notice Dates” means the three dates on which the E-Mail notice is e-
                 mailed to potential Settlement Class Members, as provided in Paragraphs 9-26.

            m.    “E-mail Notices” means the Court-approved notice forms for Emails Nos. 1, 2,
                 and 3, without material alteration from Exhibit 3, e-mailed to potential
                 Settlement Class Members, as provided in Paragraphs 9-26.

            n.   “Effective Date” means the date that is five (5) days after the following
                 conditions have been met:

                  (1) This Agreement has been fully executed by the Parties and/or their counsel;
                  (2) No Party has terminated the Agreement;
                  (3) Orders have been entered by the Court certifying a Settlement Class,
                      granting preliminary approval of this Agreement, and approving a form of


                                                9
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 11 of 77 PageID 7722



                      notice and claim forms as provided in this Agreement;
                  (4) The Court has entered the Final Order and Judgment approving this
                      Agreement and releasing all Released Persons from all Released Claims, and
                      dismissing the Action with prejudice and without leave to amend, as
                      provided in this Agreement;
                  (5) The Court has fully resolved any application made by Class Counsel for an
                      Attorneys’ Fee Award and Service Award; and
                  (6) The Final Order and Judgment has become Final as defined in Paragraph
                      (v) below.

            o.   “Electronic Blank Claim Form” means an electronic claim form that is not pre-
                 filled with the Settlement Class Member’s name, claim date of loss, or Claimant
                 ID. An Electronic Claim Form may be submitted and signed electronically by a
                 Settlement Class Member.

            p.   “Electronic Claim Form” means the Court-approved electronic (not paper) claim
                 form, without material alteration from Exhibit 5 except those alterations
                 necessary to convert to electronic format with the functionality described in
                 Paragraphs 36-37, that a Settlement Class Member may submit electronically to
                 be considered for payment under the Final Settlement.

            q.   “Eligible Class Member” means a Settlement Class Member who timely submits a
                 Claim Form or Electronic Claim Form in accordance with Paragraphs 31-42, and
                 satisfies the eligibility criteria stated in Paragraph 31-42 and (qq) below.

            r.   “Expanded Class Data” means the policy and claims data for all Florida first-
                 party total loss claims during the Expanded Class Period that is the same data
                 and format as contained in SLGEICO031356, SLGEICO031414,
                 SLGEICO03895-1, SLGEICO03896-2, SLGEICO03897-1, SLGEICO05723,
                 SLGEICO05724, SLGEICO05725, SLGEICO05726, SLGEICO05727,
                 SLGEICO05757, and SLGEICO31414 (as updated or supplemented by GEICO
                 during the lawsuit).

            s.   “Expanded Class Member” means Florida policyholders who were insured for
                 private-passenger auto physical damage coverage by GEICO who suffered a
                 first-party loss of a covered owned (i.e., not leased) vehicle during the period
                 April 5, 2019 through the date the Court enters the Preliminary Approval Order,
                 whose claims were adjusted by a Defendant as a total-loss claim and resulted in
                 a Total Loss Claim Payment before the date of Preliminary Approval Order, that
                 did not include full Title, Tag and Branch Transfer Fees. All Expanded Class
                 Members are members of the Settlement Class.

            t.   “Expanded Class Period” means the period April 5, 2019 through the date the
                 Court enters an order of Preliminary Approval of the Settlement and Settlement
                 Class.
            u.   “Fairness Hearing” means the fairness hearing conducted by the Court to
                 consider final approval of this Agreement, as set forth in Paragraph 3(l).


                                              10
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 12 of 77 PageID 7723




            v.    “Final” means that (a) the Final Order and Judgment is a final, appealable
                  judgment and (b) either (i) no appeal has been taken from the Final Order and
                  Judgment as of the date on which all times to appeal therefrom have expired, or
                  (ii) an appeal or other review proceeding of the Final Order and Judgment having
                  been commenced, such appeal or other review is finally concluded and no longer
                  is subject to review by any court, whether by appeal, petitions for rehearing or
                  reargument, petitions for rehearing en banc, petitions for writ of certiorari, or
                  otherwise, and such appeal or other review has been fully and finally resolved in
                  such manner that affirms the Final Order and Judgment.

            w.    “Final Approval Hearing” means the hearing before the Court at or after which
                  the Court will make a final decision whether to approve the proposed settlement
                  set forth herein as fair, reasonable and adequate.

            x.    “Final Order and Judgment” means an order from the Court approving the
                  Settlement Agreement, disposing of all claims asserted in the Action, and settling
                  and releasing all claims consistent with the terms of this Agreement.

            y.    “Final Settlement” means the settlement approved by the Court in the Final
                  Order and Judgment as fair, reasonable, and adequate.

            z.    “Service Award” means the potential award to each of the Plaintiffs, if any, as
                  determined by the Court.

            aa.   “Legally Authorized Representative” means an administrator/administratrix,
                  personal representative, or executor/executrix of a deceased Settlement Class
                  Member’s estate; a guardian, conservator, or next friend of an incapacitated
                  Settlement Class Member; or any other legally appointed Person or entity
                  responsible for handling the affairs of a Settlement Class Member. For purposes
                  of completing a claim form, a surviving spouse of a deceased class member will
                  be considered a legally authorized representative for purposes of this agreement
                  if no Estate has been opened, and no other person has legal authority for
                  handling the affairs of the deceased Settlement Class Member.

            bb.   “Longform Notice” means Notice without material change from Exhibit 6.

            cc.   “Mail Notice” means the Court-approved short form notice (i.e., postcard
                  notice), without material alteration from Exhibit 2, mailed via first-class mail to
                  potential Settlement Class Members, as provided in Paragraphs 9-26.

            dd.   “Mail Notice Date” means the date that the initial mailing of the Mailed Notice
                  to potential Settlement Class Members as set forth in Paragraph 11 is completed.

            ee.   “Neutral Evaluator” means a neutral third party agreed to by the parties as
                  provided in Paragraph 42, whose duties are limited to those set forth in
                  Paragraphs 42.



                                                11
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 13 of 77 PageID 7724




            ff.   “Opt-Out List” means the list of valid and timely requests for exclusion from the
                  Settlement Class compiled by the Settlement Administrator, as set forth in
                  Paragraph 50.

            gg.   “Person” means any natural person, individual, corporation, association,
                  partnership, trust, or any other type of legal entity.

            hh.   “Policyholder” means any “person” who was an insured under a GEICO Florida
                  policy.

            ii.   “Preliminary Approval Hearing” means any hearing at or after which the Court
                  makes a preliminary decision whether to approve the settlement set forth in this
                  Settlement Agreement as fair, adequate and reasonable, and within the reasonable
                  range of possible final approval.

            jj.   “Proposed Preliminary Approval Order” means the proposed order attached
                  hereto as Exhibit 1.

            kk.   “Proposed Settlement” means the settlement described in this Agreement, before
                  final approval by the Court.

            ll.   “Release” shall have the meaning given such term in Paragraphs 62-63.

            mm.   “Released Claims” means and includes any and all known and unknown claims,
                  rights, actions, suits or causes of action of whatever kind or nature, whether ex
                  contractu or ex delicto, statutory, common law or equitable, including but not limited
                  to breach of contract, bad faith or extracontractual claims, and claims for punitive
                  or exemplary damages, or prejudgment or postjudgment interest, arising from or
                  relating in any way to GEICO’s failure to pay sufficient title transfer fees and/or
                  tag transfer fees and/or branch fees to Plaintiffs and all Settlement Class Members
                  with respect to any Covered Total Loss Claim during the Class Period under an
                  Automobile Insurance Policy. Released Claims do not include any claim for
                  enforcement of the contemplated Settlement Agreement and/or Final Order and
                  Judgment. Released Claims do not include any claims, actions, or causes of action
                  alleging that GEICO failed to properly calculate the value of total loss vehicles
                  except to the extent that such claims, actions, or causes of action relate to failure
                  to pay sufficient title transfer fees and/or tag transfer fees and/or branch fees.
                  Released Claims do not include any claims, actions, cause of actions, or suits for
                  failure to pay dealer fees, document fees, ready-to-go fees, dealer prep fees, or
                  stamp fees by any other term or category except to the extent that they seek
                  recovery for title transfer fees and/or tag transfer fees and/or branch fees.
                  Released Claims do not include any claims, actions, cause of actions, or suits of
                  any kind or nature relating to leased vehicle total losses.

            nn.   “Releasing Persons” means: (a) Plaintiffs; and (b) Settlement Class Members who
                  do not otherwise timely opt-out of the Settlement Class (whether or not such



                                                 12
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 14 of 77 PageID 7725



                  members submit claims) and their respective present, former or subsequent
                  assigns, heirs, successors, predecessors, parents, subsidiaries, officers, directors,
                  shareholders, members, managers, partners, principals, representatives, agents,
                  employees and anyone working on their behalf.

            oo.   “Released Persons” means (a) GEICO; (b) all divisions, parent entities, affiliates,
                  and subsidiaries of GEICO; (c) all past and present officers, directors, agents,
                  attorneys, employees, stockholders, successors, assigns, independent contractors,
                  insurers and reinsurers; and (d) all of the heirs, estates, successors, assigns, and
                  legal representatives of any of the entities or Persons listed in this Paragraph.

            pp.   “Settlement Administrator” means KCC Class Action Services, LLC (“KCC”).

            qq.   “Settlement Class” is defined as

                     All Florida policyholders who were insured for private-passenger auto
                     physical damage coverage by Government Employees Insurance Company
                     or GEICO General Insurance Company who suffered a first-party loss of a
                     covered owned (i.e., not leased) vehicle at any time from May 17, 2012,
                     through the date the Court enters the Preliminary Approval Order, whose
                     claims were adjusted by a Defendant as a total-loss claim and resulted in
                     payment by a Defendant of a covered claim, and who were not paid full Title,
                     Tag and Branch Transfer Fees; and all Florida policyholders who were insured
                     for private-passenger auto physical damage coverage by GEICO Indemnity
                     Company who suffered a first-party loss of a covered owned (i.e., not leased)
                     vehicle at any time from October 10, 2012, through the date the Court enters
                     the Preliminary Approval Order, whose claims were adjusted by a Defendant
                     as a total-loss claim and resulted in payment by a Defendant of a covered
                     claim, and who were not paid full Title, Tag and Branch Transfer Fees.

                  Excluded from the Class are:

                  (1) GEICO, all present or former officers and/or directors of GEICO, the
                      Neutral Evaluator, Class Counsel, and a Judge of this Court;
                  (2) Claims for which GEICO received a valid and executed release;
                  (3) Claims relating to leased vehicles;
                  (4) Individuals who requested exclusion from the original Class;
                  (5) Claims where GEICO paid full Title, Tag and Branch Transfer Fees; and
                  (6) Individual claims for first-party property damage for which the individual
                      process of appraisal or arbitration has been completed or initiated at the time
                      this Settlement Agreement is filed.

            rr.   “Settlement Class Member” means any Person encompassed by the definition of
                  the Settlement Class and not excluded from the class as set forth above.

            ss.   “Title, Tag and Branch Transfer Fees” means $75.25 for title transfer fees, $4.10
                  for registration transfer fees, and $0.50 for branch fees.



                                                 13
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 15 of 77 PageID 7726



            tt.   “Total Loss” means an insured vehicle that sustained damage, was the subject of
                  a covered first-party property damage claim submitted to GEICO, and for which
                  GEICO issued a Total Loss Claim Payment.

            uu.   “Total Loss Claim Payment” means a first-party property damage claim payment
                  made by GEICO under Section III of the GEICO’s Automobile Insurance
                  Policy for a vehicle determined to be a total loss.

   II.   PRELIMINARY CERTIFICATION OF THE SETTLEMENT CLASS

            1.    Solely for the purpose of implementing this Agreement and effectuating the
                  Proposed Settlement, GEICO stipulates to entry of a Preliminary Approval
                  Order (in the form of the proposed Order attached as Exhibit 1 or including the
                  substance of the proposed Order attached as Exhibit 1), preliminarily certifying
                  the Settlement Class, appointing the Plaintiffs as representatives of the
                  Settlement Class, and appointing the following as Class Counsel for the
                  Settlement Class:

                             Edmund Normand.
                             Jacob Phillips
                             Normand PLLC
                             3165 McCrory Place, Suite 175
                             Orlando, FL 32803
                             Telephone: (407) 603-6031
                             Facsimile: (888) 974-2175
                             Ed@ednormand.com
                             Jacob.phillips@normandpllc.com

                             Christopher J. Lynch
                             Christopher J. Lynch, P.A.
                             6915 Red Road, Suite 208
                             Coral Gables, Florida 33143
                             Telephone: (305) 443-6200
                             Facsimile: (305) 443-6204
                             clynch@hunterlynchlaw.com

                             Christopher B. Hall
                             Andrew Lampros
                             Hall & Lampros, LLP
                             400 Galleria Parkway, Suite 1150
                             Atlanta, Georgia 30339
                             Phone: (404) 876-8100
                             Facsimile: (404) 876-3477
                             chall@hallandlampros.com

                             Tracy L. Markham



                                               14
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 16 of 77 PageID 7727



                            Southern Atlantic Law Group, PLLC
                            2800 N. 5th Street, Suite 302
                            St. Augustine, Florida 32084
                            Phone: (904) 794-7005
                            Facsimile: (904) 794-7007
                            tlm@southernatlanticlawgroup.com

                            Bradley W. Pratt
                            Pratt Clay, LLC
                            4401 Northside Parkway, Suite 520
                            Atlanta, Georgia 30327
                            Telephone: (404) 949-8118
                            Facsimile: (404) 949-8159
                            bradley@prattclay.com


            2.   Solely for the purposes of implementing this Agreement and effectuating the
                 Proposed Settlement, the Parties stipulate that KCC Class Action Services, LLC
                 (“KCC”) shall be the Settlement Administrator.

            3.   Promptly after execution of this Agreement, the Plaintiffs shall submit this fully
                 executed Agreement to the Court, and request entry of the Proposed Preliminary
                 Approval Order, without material alteration from Exhibit 1, that specifically:

                 (a)    preliminarily approves this Agreement;

                 (b)    finds that the Court possesses jurisdiction over the subject matter of this
                        Action and over all Parties to this Action, including the Named Plaintiffs
                        and all Settlement Class Members;

                 (c)    preliminarily certifies the Settlement Class, approves the Plaintiffs as class
                        representatives of the Settlement Class, and appoints Class Counsel as
                        counsel for the Settlement Class;

                 (d)    finds that the Proposed Settlement is sufficiently fair, reasonable, and
                        adequate to warrant providing Notice to the Settlement Class;

                 (e)    finds that the Class Action Fairness Act Notice to be made by the
                        Settlement Administrator on behalf of GEICO as set forth in Paragraph
                        30 is in full compliance with 28 U.S.C. § 1715(b);

                 (f)    approves the Notice Plan;

                 (g)    approves the Claim Form and Electronic Claim Form to be distributed
                        to and/or used by Settlement Class Members, and sets a Mail Notice
                        Date and a Claims Submission Deadline, which shall be no more than
                        ninety (90) days from the Mail Notice Date, by which the Claim Forms


                                               15
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 17 of 77 PageID 7728



                       and Electronic Claim Forms must be submitted in order to be deemed
                       timely;

                 (h)   approves the settlement website as described in Paragraphs 9-26, which
                       may be amended during the course of the settlement as appropriate and
                       agreed to by the Parties, and which shall be maintained for at least 180 days
                       after the Claims Submission Deadline;

                 (i)   appoints KCC as the Settlement Administrator;

                 (j)   directs the Settlement Administrator to maintain a toll-free IVR
                       telephone system containing recorded answers to frequently asked
                       questions, along with an option permitting callers to punch through to a
                       live operator;

                 (k)   determines that the Notice provided to potential Settlement Class
                       Members (i) is the best practicable notice under the circumstances; (ii) is
                       reasonably calculated, under the circumstances, to apprise Settlement
                       Class Members of the pendency of the Action and their right to object
                       to or exclude themselves from the Proposed Settlement; and (iii)
                       constitutes due, adequate, and sufficient notice to all Persons entitled to
                       receive notice;

                 (l)   schedules the Fairness Hearing to consider the fairness, reasonableness,
                       and adequacy of the Proposed Settlement and whether it should be finally
                       approved by the Court on a date not sooner than 160 days after entry of
                       the Preliminary Approval Order;

                 (m)   requires the Settlement Administrator to file proof of completion of
                       Notice at least ten (10) days prior to the Fairness Hearing, along with the
                       Opt-Out List, which shall be a list of all Persons who timely and properly
                       requested exclusion from the Settlement Class, and an affidavit attesting
                       to the accuracy of the Opt-Out List;

                 (n)   requires each Settlement Class Member who wishes to exclude himself
                       or herself from the Settlement Class to submit an appropriate, timely
                       request for exclusion, postmarked no later than thirty (30) days after the
                       Mail Notice Date and which complies with the requirements in
                       Paragraphs 48-58;

                 (o)   orders that any Settlement Class Member who does not submit a timely,
                       written request for exclusion from the Settlement Class will be bound by
                       all proceedings, orders, and judgments in the Action, even if such
                       Settlement Class Member never received actual notice of the Action or
                       this Proposed Settlement;

                 (p)   requires each Settlement Class Member who does not submit a timely



                                              16
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 18 of 77 PageID 7729



                         request for exclusion from the Settlement Class and wishes to object to
                         the fairness, reasonableness, or adequacy of this Agreement or any term
                         of the Proposed Settlement or to intervene in the Action, to follow the
                         procedures set forth in Paragraphs 48-58 of this Agreement, including
                         those requirements applicable to any attorney representing the
                         Settlement Class Member;

                 (q)     directs the Settlement Administrator to rent a post office box to which
                         requests for exclusion, objections, notices of intention to appear, and any
                         other settlement-related communication may be sent, and provides that
                         only the Settlement Administrator, the Court, the Clerk of the Court, and
                         their designated agents shall have access to this post office box, except
                         as otherwise expressly provided in this Agreement;

                 (r)     directs the Settlement Administrator to promptly provide copies of all
                         objections, requests for exclusion, motions to intervene, notices of
                         intention to appear, or other communications that come into its
                         possession to Class Counsel and GEICO’s counsel;

                 (s)     stays all proceedings in the Action until further order of the Court, except
                         that the Parties may conduct proceedings necessary to implement the
                         Proposed Settlement or effectuate the terms of this Agreement;

                 (t)     finds that, because the previous Summary Judgment Order addressed
                         issues of Florida state law (and are therefore non-binding in cases
                         pending in Florida state court) and given the Settlement was achieved
                         pursuant to Court-ordered mediation, the benefits of settlement likely
                         outweigh the harm to the public in the form of lost precedent if the
                         Court’s previous summary judgment Order (Docket Entry 185) is
                         vacated; and

                 (u)     implements or orders any other provisions or directives or procedures
                         not contemplated by the Parties, if necessary to comply with governing
                         law and/or binding precedent and if such provisions do not materially
                         alter the substantive terms of this Agreement.

            4.   In the event that the Proposed Settlement is not consummated for any reason
                 (including but not limited to reversal on appeal), (a) the Parties and their attorneys
                 shall proceed as though the Agreement had never been entered and the Parties
                 and their Counsel shall not cite nor reference this Agreement (or negotiations
                 relating to this Agreement), (b) nothing in this Agreement and/or the fact that it
                 was entered into and/or negotiations relating to this Agreement shall be offered,
                 received or construed as an admission or as evidence for any purpose in any
                 proceeding, including certification of a class, (c) the Parties agree to jointly file a
                 motion with the Court to vacate all orders entered pursuant to this Agreement,
                 including jointly withdrawing the Parties’ motion to vacate the Court’s summary
                 judgment Order, and (d) to restore each of the Parties respective position existing



                                                 17
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 19 of 77 PageID 7730



                  immediately before October 28, 2019 (which is the date on which the Parties
                  filed the Notice of Settlement).

   III.   DATA PRODUCTION RELATING TO EXPANDED CLASS

            5.    Within 21 days of the Court’s entry of a Preliminary Approval Order, GEICO
                  shall produce all Expanded Class Data to Class Counsel.

            6.    Within 21 days of receipt of the Expanded Class Data, Plaintiffs shall identify
                  potential Expanded Class Members pursuant to the same methods utilized to
                  identify Settlement Class Members who are not Expanded Class Members.

            7.    Within 21 days of GEICO’s receipt of Plaintiffs’ list of potential Expanded Class
                  Members, GEICO will identify any objections to Plaintiffs’ list of potential
                  Expanded Class Members. The Parties agree to cooperate to reasonably and
                  promptly resolve any disputes as to the list of Expanded Class Members.

            8.    Within 10 days of agreement between the parties of a list of Expanded Class
                  Members, GEICO shall produce:

                  (a)     the same mailing address data that was produced to Plaintiffs for the
                          Settlement Class Members who are not Expanded Class Members;

                  (b)     the email address and corresponding insured name, policy number, and
                          claim number for all Settlement Class Members.
   IV.    CLASS NOTICE

            9.    GEICO will pay all costs of effectuating and implementing the Class Notice set
                  forth herein.

            10.   GEICO represents that it will timely produce to effectuate the deadlines herein,
                  email addresses in its possession for the Settlement Class Members.

            11.   Sixty (60) days before the Fairness Hearing, KCC shall initiate mailing of the Mail
                  Notice and Claim Form for each Covered Total Loss Claim (if a Settlement Class
                  Member has more than one claim, the Settlement Class Member will receive a
                  Claim Form for each claim showing the date of loss) by first-class mail to each
                  potential Settlement Class Member. The Claim Form will be detachable, return-
                  addressed, and shall be affixed with prepaid postage sufficient to mail back to the
                  Settlement Administrator.

            12.   The Mail Notice and Claim Form shall be in the same form as Exhibit 2. Claim
                  Forms provided with the mailed Notice will be pre-filled with a unique Claimant
                  ID, the Settlement Class Member Name, and the claim Date of Loss as set forth
                  in Exhibits 2 and 3. GEICO or Class Counsel will provide data to the Settlement
                  Administrator to be used to enable Claim Forms and Electronic Claim Forms to
                  be pre-filled with the Class Member Name and DOL.



                                                18
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 20 of 77 PageID 7731




            13.   Prior to Mail Notice, the Settlement Administrator shall run physical mailing
                  addresses through the National Change of Address Database (“NCOA”) for any
                  addresses that GEICO does not have or are incomplete and/or for any addresses
                  to which KCC knows to be invalid based on subsequent notice mailings that took
                  place in this Action.

            14.   For each Settlement Class Member for whom GEICO provides an associated e-
                  mail address, the Settlement Administrator shall send E-Mail Notice with a
                  hyperlink to the website, which provides access to a “Make A Claim” button
                  permitting a Class Member to access a pre-filled Electronic Claim Form. The
                  first E-Mail Notice shall occur on or about thirteen (13) days after the Mail
                  Notice and shall be in substantially the same form as Email Notice Form No. 1
                  at Exhibit 3.

            15.   The Settlement Administrator shall send a second E-Mail with a hyperlink to the
                  website, which provides access to a “Make A Claim” button permitting a Class
                  Member to access a pre-filled Electronic Claim Form for whom the Settlement
                  Administrator has not received a claim form, objection, or opt-out. The second
                  E-Mail shall be sent on or about twenty-two (22) days after the Mail Notice and
                  shall be in substantially the same form as the Email Notice Form No. 2 at Exhibit
                  3.

            16.   The Settlement Administrator shall send a third E-Mail with a hyperlink to the
                  website, which provides access to a “Make A Claim” button permitting a Class
                  Member to access a pre-filled Electronic Claim Form for whom the Settlement
                  Administrator had not received a claim form, objection, or opt-out. The third E-
                  Mail shall be sent on or about 35 days after the date of Final Approval and shall
                  be in substantially the same form as the Email Notice Form No. 3 at Exhibit 3.

            17.   The Settlement Administrator shall send the three separate e-mails even if none
                  of the e-mails is rejected or returned as undelivered or otherwise fail to transmit.
                  If any e-mail is rejected, returned as undelivered, or the Settlement Administrator
                  otherwise receives notice of a failure to transmit, the Settlement Administrator
                  will apply its discretion to adjust wherever possible the settings or functionality,
                  so as to increase the likelihood that a subsequent e-mail will successfully transmit.

            18.   The Settlement Administrator shall utilize best practices designed to avoid spam
                  filters, blockers, or any tool designed to prevent receipt of e-mails, and to
                  otherwise design and implement the sending of the e-mail to increase the chance
                  that the E-Mail Notice will be successfully received into the inbox of Settlement
                  Class Members. All E-Mail Notices must include the capability to click-through
                  to the website to make a claim.

            19.   The Settlement Administrator shall continue to maintain the website
                  BellamyTotalLossClassAction.com and post the Settlement Agreement, Notice,
                  Longform Notice, Claim Form, Electronic Claim Form, Preliminary Approval


                                                 19
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 21 of 77 PageID 7732



                  Order, and frequently asked questions. The website may be amended from time
                  to time as agreed to by the Parties. The website shall also contain Spanish
                  translations of the Mail Notice, Longform Notice, and Claim Form. The
                  Settlement Administrator shall maintain the website for at least 180 days after
                  expiration of the Claims Submission Deadline.

            20.   The home page of the website shall reflect the case settlement and shall have a
                  “Make A Claim” button permitting a Class Member to access a pre-filled
                  Electronic Claim Form by providing Claimant ID, with a method to submit the
                  Electronic Claim Form with an electronic signature, and a method to request that
                  another copy of the paper Claim Form be mailed or emailed to the Settlement
                  Class Member.

            21.   The website shall provide that a Settlement Class Member may submit a Claim
                  Form without a Claimant ID by completing an Electronic Blank Claim Form by
                  entering the Settlement Class Member name, policy number or claim number, and
                  address, and by signing and submitting the Electronic Blank Claim Form
                  electronically.

            22.   If any Notice and/or Claim Form mailed to any potential Settlement Class
                  Member is returned to the Settlement Administrator as undeliverable, the
                  Settlement Administrator will promptly log each Notice and/or Claim Form that
                  is returned as undeliverable and provide copies of the log to GEICO and Class
                  Counsel upon request. If the mailing is returned to the Settlement Administrator
                  with a forwarding address, the Settlement Administrator shall forward the
                  mailing to that address. For the remaining returned mailings, the Settlement
                  Administrator will use reasonable efforts, including potentially an Experian
                  search or skip tracing, to attempt to obtain a new address and those mailings shall
                  be forwarded to any new address obtained through such a search. If any Notice
                  is returned as undeliverable a second time, no further mailing shall be required. It
                  is agreed by the Parties that the procedures set forth in the preceding Paragraph
                  and this Paragraph constitute reasonable and the best practicable notice under
                  the circumstances and an appropriate and sufficient effort to locate current
                  addresses for Settlement Class Members such that no additional efforts to do so
                  shall be required.

            23.   The Parties agree that the Longform Notice, without material alteration from
                  Exhibit 6, shall be posted to the website as set forth below, and will be available
                  upon request to Settlement Class Members.

            24.   The Notice and Claim Form will also be made available to all potential Settlement
                  Class Members by request to the Settlement Administrator, who shall send via
                  first-class U.S. mail any of these documents as requested by any potential
                  Settlement Class Member. If a Claim ID is not available to the Settlement
                  Administrator for the potential Settlement Class Member, the Settlement
                  Administrator shall provide a Blank Claim Form to the requester with instruction
                  that the Blank Claim Form must be mailed to the Settlement Administrator



                                                 20
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 22 of 77 PageID 7733



                  postmarked by the Claims Submission Deadline with the Settlement Class
                  Member name, policy number or claim number, address, and signature.

            25.   The Settlement Administrator shall maintain a toll-free IVR telephone system
                  containing recorded answers to frequently asked questions, along with an option
                  permitting callers to punch through to a live operator. The recorded answers to
                  frequently asked questions are to be agreed to by the Parties. In the event a
                  Settlement Class Member has a question that is not addressed by the Parties in
                  the frequently asked questions, the Settlement Administrator is to contact
                  counsel for both Parties and a response will be agreed to by the Parties.

            26.   The Settlement Administrator shall rent a post office box to be used for receiving
                  requests for exclusion, objections, notices of intention to appear, and any other
                  settlement-related communications. Only the Settlement Administrator, the
                  Court, the Clerk of the Court, and their designated agents shall have access to
                  this post office box, except as otherwise expressly provided in this Agreement.

   V.    SETTLEMENT ADMINISTRATOR

            27.   The Parties agree to the appointment of KCC as Settlement Administrator to
                  perform the services described herein. GEICO shall be solely responsible for the
                  payment of the Settlement Administrator’s fees and costs relating to the
                  effectuation of the Class Notice as described herein. Settlement administration
                  fees and costs are separate from, and are not included as, part of the lawsuit
                  expenses and costs that GEICO separately agrees to pay in an amount up to
                  $225,000 as set forth in Paragraphs 44-45 below if approved by the Court.

            28.   The Settlement Administrator shall assist with the various administrative tasks set
                  forth herein and any others necessary to implement the terms of this Agreement
                  and the Proposed Settlement as preliminarily approved, including (i) mailing and
                  e-mailing or arranging for the mailing and e-mailing, respectively, of the Mail and
                  E-Mail Notice described above and submitting to the Parties and Court an
                  affidavit offering proof thereof; (ii) handling mail returned as not delivered and
                  making additional mailings required under the terms of the Agreement; (iii)
                  responding, as necessary, to inquiries from Settlement Class Members; (iv)
                  providing to the Parties, within five (5) business days of receipt, copies of all
                  objections, motions to intervene, notices of intention to appear, and requests for
                  exclusion from the Settlement Class; (v) preparing a list of all Persons who timely
                  requested exclusion from the Settlement Class and submitting to the Court the
                  Opt-Out List and supporting affidavit ten (10) days before the Fairness Hearing
                  scheduled by the Court; (vi) preparing a list of all Persons who submitted
                  objections to the settlement and submitting an affidavit testifying to the accuracy
                  of that list; (vii) preparing a list of all Persons who make a timely claim; (viii)
                  implementing procedures for processing and handling Claims submissions; and
                  (viv) promptly responding to requests for information and documents from Class
                  Counsel, GEICO, and/or GEICO’s Counsel.



                                                21
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 23 of 77 PageID 7734



            29.   As set forth herein, the Settlement Administrator shall set up, coordinate, maintain
                  and/or implement (a) the post office box described in Paragraph 26; (b) the
                  website described in Paragraph 19-21; and (c) the toll-free IVR number described
                  in Paragraph 25.

   VI.    CLASS ACTION FAIRNESS ACT NOTICE

            30.   Pursuant to 28 U.S.C. § 1715(b), within 10 days after this Agreement is filed with
                  the Court, the Settlement Administrator, on behalf of GEICO, will give notice to
                  the Attorney General of the United States, Federal Reserve Board, the Chief
                  Financial Officer of the State of Florida, the Florida Insurance Commissioner,
                  and the primary insurance regulatory or supervisory official of each state and
                  territory of the United States, serving on them the documents described in 28
                  U.S.C. § 1715(b)(1) through (8), as applicable.

   VII.   CLAIMS PAYMENTS

            31.   This settlement shall be a claims-made settlement. To be eligible for a Claim
                  Payment under this settlement, a Settlement Class Member or his or her Legally
                  Authorized Representative must timely submit a Claim Form or Electronic Claim
                  Form and must not have submitted a request for exclusion. GEICO shall not be
                  obligated to make any Claim Payments until after the Effective Date.

            32.   The Claim Payment paid to eligible class members who submit timely and valid
                  claims will be for up to $79.85 (depending on the amount, if any, of Title, Tag and
                  Branch Fees paid relating to the Covered Total Loss Claim), plus prejudgment
                  interest. This amount includes up to $75.25 for title transfer fees, $4.10 for
                  registration transfer fees, and $0.50 for branch fees. Eligible class members are
                  Settlement Class Members that submit timely and valid claims relating to a
                  Covered Total Loss Claim that are not excluded from the Settlement Class and
                  that were not paid the full amount of Title, Tag and Branch Fees.

            33.   Prejudgment interest will be calculated by the applicable rate set by the State of
                  Florida from the salvage close date or, if there is no salvage close date, 30 days
                  after the date of loss associated with the claim including any changes in the rate
                  during the time period since the that date until entry of the Preliminary Approval
                  Order.

            34.   The Settlement Administrator shall establish procedures for receiving and
                  processing Claim Forms and Electronic Claim Forms.

            35.   The Claim Payment described herein is the only payment to which Settlement
                  Class Members, other than Plaintiffs, are entitled under this Agreement. The
                  payments are deemed to be inclusive of any claims for any potentially applicable
                  penalties and/or interest and/or fees. The payments shall be in full and final



                                                22
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 24 of 77 PageID 7735



                  disposition of the Action, and in consideration for the release of any and all
                  Released Claims as against any and all Released Persons.

   VIII. CLAIM SUBMISSIONS

            36.   The Claim Form shall be without material alteration from Exhibit 4, and the
                  Electronic Claim Form shall be without material alteration from Exhibit 5 except
                  for changes necessary for conversion to electronic format.

            37.   Each Settlement Class Member will be provided an opportunity to submit, at his
                  or her option, either a Claim Form or an Electronic Claim Form requesting a
                  payment calculated in accordance with Paragraphs 32 and 33.

            38.   A Claim Form submitted for a Settlement Class Member who has more than one
                  claim shall constitute a Claim Form for all covered claims of the Settlement Class
                  Member.

            39.   To be considered for payment, a Claim Form must be postmarked no later than
                  the Claims Submission Deadline or must be submitted electronically no later than
                  the Claims Submission Deadline, at which point the Settlement Administrator
                  shall deactivate the Electronic Claim Form.

            40.   If not pre-populated as set forth above, a Settlement Class Member must include
                  in a Blank Claim Form (i) the name and current address of the Settlement Class
                  Member and (ii) the claim number associated with the Covered Total Loss Claim
                  or the Settlement Class Member’s policy number at the time of the Covered Total
                  Loss Claim.

            41.   The Claim Form, Blank Claim Form and Electronic Claim Form must contain a
                  signature, or in the case of an Electronic Claim Form, an electronic signature,
                  certifying the claim under penalty of perjury.

   IX.   CLAIMS ADMINISTRATION

            42.   Claim Forms that are timely mailed to the correct address shall be processed as
                  follows:

                  (a)    If a Claim Form is unsigned, illegible, or does not include the Claim
                         Number or policy number involved in the claim, the Settlement
                         Administrator shall send the claimant a letter, with a copy to GEICO and
                         Class Counsel, informing him or her of the defect and providing the
                         claimant with thirty (30) days in which to cure the defect. If the claimant
                         does not subsequently provide a Claim Form curing the defect and
                         postmarked within thirty (30) days of the date of the Settlement
                         Administrator’s letter, that Claim Form shall be deemed defective and not


                                                23
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 25 of 77 PageID 7736



                       eligible for payment, and the claimant shall not have an additional
                       opportunity to cure the defect.

                 (b)   Within sixty (60) days after the later of the Claims Submission Deadline
                       or the Final Order and Judgment, GEICO shall:

                          (1) inform Class Counsel and the Settlement Administrator of any
                              claims (other than claims determined by the Settlement
                              Administrator to be untimely) it believes are invalid, including,
                              but not limited to, claims it believes involve leased vehicles, and,
                              as to each such claim, include the Settlement Class Member name,
                              claim number, and a brief description as to why GEICO believes
                              the claim to be invalid; and

                          (2) For those claims that GEICO does not challenge as invalid,
                              GEICO shall provide the Settlement Administrator and Class
                              Counsel the amount of payment, including interest, for each
                              claim. Class Counsel will have ten days from the provision of the
                              Claim Payment amount to dispute the amount of Claim Payment.
                              GEICO and Class Counsel shall cooperate to resolve any dispute
                              as to Claim Payment within ten days.

                 (c)   Within the later of one hundred (100) days after the Claims Submission
                       Deadline or thirty (30) days after the Effective Date, GEICO shall make
                       Claim Payments by mailing a check for the full amount of Claim Payment
                       or, if authorized to do so, make an electronic transfer of funds for the full
                       amount of Claim Payment to all Settlement Class Members whose
                       submitted claims were not challenged as invalid, and for which Class
                       Counsel did not dispute the amount of Claim Payment. The check shall
                       be valid for 180 days after the date of the check. The Claim Payment
                       envelope and check shall be of the same form that GEICO uses in the
                       normal course of its business to mail checks on first-party claims.

                 (d)   If any Claim Payment mailed to any potential Settlement Class Member is
                       returned to GEICO as undeliverable, GEICO will promptly log each
                       Notice and/or Claim Form that is returned as undeliverable and provide
                       copies of the log to the Settlement Administrator. The Settlement
                       Administrator will run the address through the NCOA and provide
                       GEICO with any updated address. If there is an updated address, GEICO
                       shall resend the Claim Payment to that address. If the Claim Payment
                       mailing is returned to GEICO with a forwarding address, GEICO shall
                       forward the Claim Payment mailing to that address.

                 (e)   Within thirty (30) days after resolution of Class Counsel’s disputes of the
                       amount of Claim Payments as provided in Paragraph 41(b)(2), GEICO
                       shall make the Claim Payment as identified in the previous three
                       subparagraphs for the resolved full amount of Claim Payment to all



                                             24
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 26 of 77 PageID 7737



                         Settlement Class Members on whose claims Class Counsel disputed the
                         amount of Claim Payment.

                 (f)     Within thirty (30) days of receiving GEICO’s determinations in
                         Paragraph 41(b)(1), the Settlement Administrator shall mail an
                         Explanation Letter to all Settlement Class Members who submitted
                         claims challenged by GEICO as invalid an explanation of why GEICO
                         deemed the claim to be invalid. The explanation will include the process
                         by which the defect may be cured and inform the Settlement Class
                         Member that it may re-submit a Claim Form to correct the deficiency, or,
                         if GEICO determined in its opinion that the defect is not curable, will
                         inform the Settlement Class Member that they may contest the
                         determination by mailing a written explanation as to why GEICO’s
                         determination was incorrect. The mailing contesting GEICO’s
                         determination must be postmarked no later than thirty (30) days after the
                         Explanation Letter to be deemed timely.

                 (g)     Within thirty (30) days of receiving any re-submissions or contestations
                         from Settlement Class Members as set forth in Subparagraph (f), the
                         claim will be submitted to a Neutral Evaluator agreed to by the Parties.
                         The decision by the Neutral Evaluator shall be binding on GEICO and
                         any Settlement Class Member. The Neutral Evaluator shall provide an
                         explanation of any decision to GEICO and Class Counsel. Within ten
                         (10) days of the Neutral Evaluator’s determination, GEICO will mail a
                         payment to any Settlement Class Members determined by the Neutral
                         Evaluator to have submitted or re-submitted a valid claim, and the
                         Settlement Administrator shall mail an explanation to any Settlement
                         Class Member the Neutral Evaluator determined submitted an invalid
                         claim.

                 (h)     The Neutral Evaluator shall be a licensed attorney in the State of Florida.
                         All costs for the expense of the Neutral Evaluator shall be borne
                         exclusively by GEICO. If the Parties cannot agree upon the Neutral
                         Evaluator, such person shall be appointed by the Court.

                 (i)     Claim Forms that are not timely postmarked, as determined by the
                         Settlement Administrator, will not be considered for payment, and the
                         Settlement Class Members whose Claim Forms are deemed untimely will
                         be provided written notice thereof.
   X.    ATTORNEYS’ FEES AND COSTS AWARD AND SERVICE AWARDS

           43.   Class Counsel’s entitlement, if any, to an Attorneys’ Fee Award and the Plaintiffs’
                 entitlement, if any, to a Service Award, will be determined by the Court. The
                 terms of any such awards, fees, costs, or expenses were not negotiated until after
                 all material elements of the Proposed Settlement were resolved and the terms of
                 this Proposed Settlement are not conditioned upon any maximum or minimum



                                               25
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 27 of 77 PageID 7738



                  Attorneys’ Fee Award or Service Award, except as explicitly stated herein.

            44.   Class Counsel will file a motion with the Court prior to the Fairness Hearing
                  requesting an award of attorneys’ fees payable to Class Counsel in a total amount
                  that shall not exceed $5,600,000.00 (“Maximum Attorneys’ Fees Award”) and
                  costs and expenses not to exceed $225,000 (the “Maximum Costs Award”), and
                  incentive awards to each Named Plaintiff not to exceed $10,000 (“Maximum
                  Service Award”). Payment of any attorneys’ fees and costs award and/or service
                  awards, and of the costs of the administration of this settlement (which includes
                  any costs of the Neutral Evaluator), are separate from and in addition to the
                  payments available to Settlement Class Members. The amount owed and/or paid
                  to Settlement Class Members will not be adjusted or reduced at all as a result of
                  any payments made for attorneys’ fees, costs, Service Awards, or the costs of
                  administration and notice. The lawsuit costs and expenses not to exceed
                  $225,000 are separate from and in addition to the settlement administration costs
                  and expenses that GEICO shall pay pursuant to Paragraph 27.

            45.   GEICO will not oppose or object to a motion requesting an award of attorneys’
                  fees, costs, and expenses to be paid to Class Counsel in an amount not exceeding
                  the Maximum Attorneys’ Fees Award and Maximum Costs Award. GEICO will
                  not oppose or object to a motion requesting Service Awards to the Plaintiffs in
                  an amount not exceeding the Maximum Service Award. GEICO agrees to pay
                  the Attorneys’ Fee Award and Service Awards or any lesser amount the Court
                  may award. Plaintiffs and Class Counsel will not seek to enforce or recover any
                  Attorneys’ Fee Award in excess of the Maximum Attorneys’ Fee Award and/or
                  Maximum Costs Award, or any Service Award in excess of the Maximum Service
                  Award.

            46.   Any Attorneys’ Fees Award and Service Award made by the Court must be paid
                  by GEICO to Class Counsel (on the terms set forth above) no later than fourteen
                  (14) days after the later of the Effective Date or, if issued in a separate order, a
                  final Order approving or awarding the Attorneys’ Fee Award and Service Award
                  meaning the Order is a final, appealable judgment and either (i) no appeal has
                  been taken as of the date on which all times to appeal therefrom have expired,
                  or (ii) an appeal or other review proceeding of the Order having been
                  commenced, such appeal or other review is finally concluded and no longer is
                  subject to review by any court, whether by appeal, petitions for rehearing or
                  reargument, petitions for rehearing en banc, petitions for writ of certiorari, or
                  otherwise, and such appeal or other review has been fully and finally resolved in
                  such manner that affirms the Order.

   XI.   FINAL APPROVAL OF THE PROPOSED SETTLEMENT

            47.   Within fifteen (15) days after the deadline for seeking exclusion from the
                  Settlement Class and/or for filing objections to the Proposed Settlement, Class
                  Counsel will file a motion seeking the Court’s final approval of the Proposed



                                                 26
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 28 of 77 PageID 7739



                 Settlement at the Fairness Hearing to be held at a time, date, and location as set by
                 the Court and that will be stated in the Notice. The Motion shall request, at
                 minimum, the Court to enter a Final Order and Judgment that:

                 (a)     certifies the Settlement Class for settlement purposes only;

                 (b)     finds the Court has personal jurisdiction over all Settlement Class
                         Members and subject matter jurisdiction to approve this Agreement and
                         all Exhibits thereto;

                 (c)     gives final approval to the Proposed Settlement and directs the Parties
                         and counsel to comply with and consummate the terms of the
                         Agreement;

                 (d)     finds that Class Counsel and the Plaintiffs adequately represented the
                         Settlement Class;

                 (e)     finds that the terms of this Agreement are fair, reasonable, and adequate
                         to the Settlement Class Members;

                 (f)     finds that the Notice set forth in this Agreement (i) constituted the best
                         practicable notice under the circumstances; (ii) was reasonably calculated
                         to apprise potential Settlement Class Members of the pendency of the
                         Action, their right to object to or exclude themselves from the Proposed
                         Settlement, and to appear at the Fairness Hearing; and (iii) constituted
                         due, adequate, and sufficient process and notice to all Persons entitled to
                         receive notice;

                 (g)     finds that the Class Action Fairness Act Notice provided by the
                         Settlement Administrator on behalf of GEICO complied with 28 U.S.C.
                         § 1715(b);

                 (h)     finds that the Opt-Out List is a complete list of all Settlement Class
                         Members who have timely requested exclusion from the Settlement Class
                         and, accordingly, neither share in nor are bound by the Final Order and
                         Judgment;

                 (i)     provides that the Plaintiffs, all Settlement Class Members who have not
                         been excluded from the Settlement Class as provided in the Opt- Out List,
                         and their heirs, estates, trustees, executors, administrators, principals,
                         beneficiaries, representatives, agents, assigns, and successors, and/or
                         anyone claiming through them or acting or purporting to act for them or
                         on their behalf, regardless of whether they have submitted a Claim Form
                         or Electronic Claim Form, and regardless of whether they have received
                         actual notice of the Proposed Settlement, have conclusively
                         compromised, settled, discharged, and released all Released Claims
                         against Defendants and the Released Persons, and are bound by the


                                               27
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 29 of 77 PageID 7740



                         provisions of this Agreement;

                  (j)    dismisses all claims in the Action on the merits and with prejudice, and
                         without fees or costs except as provided herein, and entering final
                         judgment thereon;

                  (k)    determines the amount of the Attorneys’ Fees Award to Class Counsel,
                         and the Service Award to the Plaintiffs; and

                  (l)    appoints KCC as the Settlement Administrator.

   XII.   REQUESTS FOR EXCLUSION AND OBJECTIONS

            48.   Settlement Class Members who wish to exclude themselves from the Settlement
                  Class must submit timely and written requests for exclusion. To be effective, such
                  a request must include the Settlement Class Member’s name and address, an
                  unequivocal statement that the Settlement Class Member wishes to be excluded
                  from the Settlement Class, and the signature of the Settlement Class Member or
                  the Legally Authorized Representative of the Settlement Class Member. The
                  request must be mailed to the Settlement Administrator at the address provided
                  in the Notice postmarked no later than thirty (30) days after the Mail Notice
                  Date. Requests for exclusion must be exercised individually by the Settlement
                  Class Member and is only effective as to the individual Settlement Class Member
                  requesting exclusion.

            49.   The Plaintiffs shall not elect or seek to opt out or exclude themselves from the
                  Settlement Class, and any such attempt will be deemed a breach of this
                  Agreement and sufficient to permit GEICO to terminate the Agreement.

            50.   The Settlement Administrator shall promptly log and prepare a list of all Persons
                  who properly requested exclusion from the Settlement Class and shall submit an
                  affidavit to the Court which includes and attests to the accuracy of the Opt-Out
                  List no later than ten (10) days prior to the Fairness Hearing set by the Court.

            51.   All Settlement Class Members who do not timely and properly exclude themselves
                  from the Settlement Class shall be bound by this Agreement, and this action shall
                  be dismissed with prejudice and all of the Settlement Class Members Released
                  Claims shall be released as provided for herein.

            52.   Settlement Class Members who do not request exclusion from the Settlement
                  Class may object to the Proposed Settlement. Settlement Class Members who
                  choose to object to the Proposed Settlement must file written notices of intent to
                  object. Any Settlement Class Member who timely files an objection in
                  compliance with this paragraph may appear at the Fairness Hearing, in person or
                  by counsel, and be heard to the extent and only if permitted by the Court.



                                                28
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 30 of 77 PageID 7741



            53.   To be timely, the objection or motion to intervene must be postmarked and
                  mailed to the Settlement Administrator, and filed with the Court, no later than
                  thirty (30) days after the Mail Notice Date.

            54.   The right to object to the Proposed Settlement or to intervene in the Action must
                  be exercised individually by a Settlement Class Member or his or her attorney,
                  and not as a member of a group, class, or subclass, except that such objections
                  may be submitted by a Settlement Class Member’s Legally Authorized
                  Representative.

            55.   To be effective, a notice of intent to object to the Proposed Settlement must:

                  (a)    Include the name of the case and case number;

                  (b)    Provide the name, address, telephone number, and signature of the
                         Settlement Class Member filing the objection;

                  (c)    Indicate the specific reasons why the Settlement Class Member objects
                         to the Proposed Settlement;

                  (d)    Contain the name, address, bar number, and telephone number of the
                         objecting Settlement Class Member’s counsel, if any, and any such
                         attorney must comply with all applicable rules of the Court; and

                  (e)    State whether the objecting Settlement Class Member intends to appear
                         at the Fairness Hearing, either in person or through counsel.

            56.   In addition, a notice of intent to object must contain the following information,
                  if the Settlement Class Member or his or her attorney requests permission to
                  speak at the Fairness Hearing:

                  (a)    A detailed statement of the legal and factual basis for each objection;

                  (b)    A list of any and all witnesses the Settlement Class Member may seek to
                         call at the Fairness Hearing (subject to applicable rules of procedure and
                         evidence and at the discretion of the Court), with the address of each
                         witness and a summary of his or her proposed testimony;

                  (c)    A list of any legal authority the Settlement Class Member will present at
                         the Fairness Hearing; and

                  (d)    Documentary proof of membership in the Settlement Class.

            57.   Any Settlement Class Member who does not file a timely notice of intent to
                  object waives the right to object or to be heard at the Fairness Hearing and be
                  barred from making any objection to the Proposed Settlement. Settlement Class



                                               29
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 31 of 77 PageID 7742



                  Members have the right to exclude themselves from the Proposed Settlement
                  and pursue a separate and independent remedy against GEICO by complying with
                  the exclusion provisions set forth herein. Settlement Class Members who object
                  to the Proposed Settlement shall remain Settlement Class Members and waive
                  their right to pursue an independent remedy against Defendants. To the extent
                  any Settlement Class Member objects to the Proposed Settlement, and such
                  objection is overruled in whole or in part, such Settlement Class Member will be
                  forever bound by the Final Order and Judgment of the Court. Settlement Class
                  Members can avoid being bound by any judgment of the Court by complying
                  with the exclusion provisions set forth herein.

            58.   The Settlement Administrator shall provide GEICO and Class Counsel a copy
                  of each notice of intent to object received by the Settlement Administrator.

   XIII. DENIAL OF LIABILITY

            59.   GEICO maintains it acted in accordance with the governing laws and regulations
                  of the State of Florida and abided by the terms of the applicable insurance
                  policies. GEICO nonetheless has concluded that it is in its best interests that the
                  Action be settled on the terms and conditions set forth in this Agreement.
                  GEICO reached this conclusion after considering the factual and legal issues in
                  the Action, the substantial benefits of a final resolution of the Action, and the
                  expense that would be necessary to defend the Action through judgment, appeal,
                  and any subsequent proceedings that may occur.

            60.   GEICO believes that it stands a reasonable chance of success in any appeal as to
                  the merits of this case and as to the certification of the Class. GEICO maintains
                  that its defenses to summary judgment and to class certification are meritorious.
                  Because of the costs, resources, and time that would be incurred, GEICO asserts
                  that it would not have settled this Action except on a claims-made basis.

            61.   As a result of the foregoing, GEICO enters into this Agreement without
                  admitting, conceding, or acknowledging any fault, liability, or wrongdoing of any
                  kind. This Agreement shall not be construed as an admission or concession of the
                  truth of any of the allegations in the Action, or of any liability, fault, or
                  wrongdoing of any kind. The terms of this Agreement, including the claims-made
                  nature of the Agreement, are material to GEICO’s decision to settle this Action
                  notwithstanding its belief that its defenses are meritorious and its chances of
                  success on appeal are significant.

   XIV. DISMISSAL OF ACTION AND RELEASE OF CLAIMS

            62.   Upon the Effective Date, the Plaintiffs, all Settlement Class Members who have
                  not been excluded from the Settlement Class as provided in the Opt-Out List, and
                  their heirs, estates, trustees, executors, administrators, principals, beneficiaries,



                                                30
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 32 of 77 PageID 7743



                  representatives, agents, assigns, and successors, and/or anyone claiming through
                  them or acting or purporting to act for them or on their behalf, regardless of
                  whether they have submitted a Claim Form or Electronic Claim Form, will be
                  bound by the Final Order and Judgment and conclusively deemed to have fully
                  released, acquitted, and forever discharged all Released Persons from all Released
                  Claims.

            63.   Upon entry of the Final Order and Judgment, the Action will be dismissed with
                  prejudice as to GEICO, the Plaintiffs, and all Settlement Class Members who have
                  not been excluded from the Settlement Class as provided in the Opt-Out List, and
                  will release all Released Persons from Released Claims. It is the intent of the
                  Parties to this Settlement Agreement that dismissal of the claims with prejudice
                  and release of the claims shall have the res judicata effect of dismissal and release
                  of only those claims expressly identified herein as Released Claims. It is the intent
                  of the parties that this Settlement Agreement and lawsuit dismissal will not operate
                  as a bar to any Class Member from pursuing any claim that is not a Released Claim.

   XV.   RETENTION OF RECORDS

            64.   The Settlement Administrator, Class Counsel, and GEICO shall retain copies or
                  images of all returned Notices, Claim Forms, Electronic Claim Forms (and/or
                  data resulting therefrom) and correspondence relating thereto, for a period of up
                  to two (2) years after the Effective Date. After this time, Class Counsel shall
                  destroy any documentary records in their possession.

   XVI. VACATUR OF SUMMARY JUDGMENT ORDER

           65.    Within one business day of the filing of the Motion for Preliminary Approval, the
                  parties will jointly file an agreed motion requesting that the Court, upon entering
                  Final Approval of the Proposed Settlement, enter an Order vacating and/or
                  setting aside its previous Order granting Summary Judgment in favor of the
                  Plaintiffs and the previously-certified Class. The parties jointly moving to vacate
                  the settlement agreement is a material term to this Agreement. In the event the
                  Court does not grant Final Approval of the Proposed Settlement, GEICO agrees
                  to jointly move with Plaintiffs to withdraw any request to vacate or set/aside the
                  Summary Judgment Order and/or reinstate the Summary Judgment Order and
                  the Parties’ respective positions prior to the filing of the Motion for Preliminary
                  Approval Order.


   XVII. MISCELLANEOUS PROVISIONS

            66.   GEICO will pay all costs incurred by the Settlement Administrator to implement
                  and effectuate this Settlement, including, but not limited to, administrative costs,
                  notice costs, claims handling cost, postage, website maintenance, costs to email,


                                                 31
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 33 of 77 PageID 7744



                  and all other costs necessary to comport with this Agreement. These costs are
                  separate from, and not included within, the lawsuit costs and expenses GEICO
                  has agreed to pay, if Ordered by the Court, as part of Plaintiffs’ Attorneys’ Fee
                  Award.

            67.   After entry of a Preliminary Approval Order, GEICO agrees to include title
                  transfer fees of (at minimum) $75.25, and registration transfer fees/branch fees
                  of (at minimum) $4.60, in Total Loss Claim Payment(s) relating to owned
                  vehicles under Florida private passenger auto insurance policies, unless and until:
                  (1) GEICO implements a change in their Florida private passenger auto
                  insurance policies to exclude from actual cash value or otherwise title, tag and
                  branch transfer fees; (2) a Florida District Court of Appeal, the Florida Supreme
                  Court, or the U.S. Court of Appeals for the Eleventh Circuit issues a decision
                  after the execution of this Agreement on a contested issue holding that such fees
                  for non-leased vehicles are not covered by Policies utilizing language substantially
                  similar to GEICO’s Policy language; or (3) Florida Statutes are amended to clarify
                  that title transfer fees and/or registration transfer fees are not owed to total-loss
                  insureds. No change in policy language, ruling from any Court identified in this
                  paragraph, nor amendment to Florida statutes shall abrogate the duties of
                  GEICO to pay the amounts due under this Settlement Agreement, and otherwise
                  comply with the Settlement Agreement with the sole exception being the
                  payment of future claims as set forth in this paragraph.

            68.   Each Party to this Agreement warrants that he, she, or it is fully authorized to
                  enter into this Agreement, and is acting upon his, her, or its independent
                  judgment and upon the advice of his, her, or its counsel and not in reliance upon
                  any warranty or representation, express or implied, of any nature or kind by any
                  other party, other than the warranties and representations expressly made in this
                  Agreement.

            69.   The Parties and undersigned counsel agree to undertake best efforts to effectuate
                  this Agreement and the terms of the Proposed Settlement, including taking all
                  steps and efforts contemplated by this Agreement, and any other reasonable
                  steps and efforts which may become necessary by order of the Court or
                  otherwise.

            70.   The headings and captions contained in this Agreement are for reference
                  purposes only and in no way define, extend, limit, describe, or affect the scope,
                  intent, meaning, or interpretation of this Agreement.

            71.   Unless otherwise noted, all references to “days” in this Agreement shall be to
                  calendar days. In the event any date or deadline set forth in this Agreement falls
                  on a weekend or federal or state legal holiday, such date or deadline shall be on
                  the first business day thereafter.

            72.   Except as otherwise provided in a written amendment executed by the Parties or
                  their counsel, this Agreement contains the entire agreement of the Parties hereto


                                                 32
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 34 of 77 PageID 7745



                  and supersedes any prior agreements or understandings between them. The
                  Parties further agree that this Agreement contains the entire understanding
                  between the parties with respect to the transaction contemplated herein, that
                  there is no representation, agreement or obligation regarding the settlement
                  which is not expressly set forth in this Agreement, and that no representation,
                  inducement, promise, or agreement not expressly set forth in the text of this
                  Agreement shall be of any force or effect. All terms of this Agreement shall be
                  construed as if drafted by all parties hereto. The terms of this Agreement are and
                  shall be binding upon each of the Parties and their agents, attorneys, employees,
                  successors, and assigns, and upon all other Persons claiming any interest in the
                  subject matter hereof through any of the parties hereto, including any Settlement
                  Class Member.

            73.   This Agreement may be amended or modified only by a written instrument
                  signed by all Parties.

            74.   This Agreement shall be subject to, governed by, construed, and enforced
                  pursuant to the laws of the State of Florida, without regard to principles of
                  conflicts of law.

            75.   The exhibits to this Agreement are integral parts of the settlement and are hereby
                  incorporated and made parts of this Agreement.

            76.   To the extent permitted by law, this Agreement may be pleaded as a full and
                  complete defense to any action, suit, or other proceeding which may be
                  instituted, prosecuted, or attempted in breach of this Agreement.

            77.   This Agreement shall be deemed to have been executed upon the last date of
                  execution by all the undersigned Parties and/or counsel.

            78.   Class Counsel agree that representations, encouragements, solicitations or other
                  assistance to any Person seeking exclusion from the Settlement Class or any other
                  Person seeking to litigate with Released Persons over any of the Released Claims
                  in this matter could place Class Counsel in a conflict of interest with the
                  Settlement Class. Accordingly, Class Counsel and their respective firms agree
                  not to represent, encourage, solicit, or assist any Person in requesting exclusion
                  from the Settlement Class. Nothing in this paragraph shall preclude or prevent
                  Class Counsel from answering inquiries from any potential Settlement Class
                  Member. Class counsel agrees to utilize the recorded answers to frequently asked
                  questions as agreed to by the Parties to respond to inquiries from potential
                  Settlement Class Members. In the event a potential Settlement Class Member
                  has a question that is not addressed by the Parties in the frequently asked
                  questions, Class Counsel will contact GEICO’s counsel and a response will be
                  agreed to by the Parties.

            79.   The confidentiality of all Confidential Information shall be protected from
                  disclosure by Class Counsel and the Plaintiffs to any Persons other than the


                                                33
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 35 of 77 PageID 7746



                  Settlement Administrator, the Neutral Evaluator and any Person the Court
                  orders be allowed to access Confidential Information.

            80.   The Parties agree that Class Counsel or anyone associated with Class Counsel’s
                  firms shall not use of any of the Confidential Information in any other litigation,
                  whether pending or future, unless independently obtained through discovery or
                  other procedures in that litigation.

            81.   The Court shall retain jurisdiction with respect to implementation and
                  enforcement of the terms of this Settlement Agreement, and all parties submit to
                  the jurisdiction of the Court for purposes of implementing and enforcing the
                  settlement embodied herein.

            82.   This Settlement Agreement is deemed to have been prepared by counsel for all
                  Parties, as a result of arms’ length negotiations among the Parties with the aid of
                  a neutral mediator. Whereas all Parties have contributed substantially and
                  materially to the preparation of this Settlement Agreement, it shall not be
                  construed more strictly against one Party than another.

            83.   The Parties may terminate this Agreement within twenty (20) days after notice of
                  an occurrence as set forth below, by providing written notice of termination where
                  (a) the Court or any appellate court(s) rejects, modifies or denies approval of any
                  material portion of this Settlement except that rejection, modification or
                  disapproval of the Attorneys’ Fee Award and/or Service Award does not allow
                  Plaintiffs the right to terminate this Agreement, (b) any financial obligation is
                  imposed on GEICO in addition to and/or greater than those accepted by GEICO
                  in this Agreement or (c) if the Court allows a certified class of Persons who are
                  members of the Settlement Class to opt out of the Proposed Settlement.

            84.   This Agreement may be amended or modified only by a written instrument signed
                  by all Parties. Amendments and modifications may be made without additional
                  notice to the potential Settlement Class Members unless such notice is required
                  by the Court. The terms of this Agreement, including the claims-made structure,
                  are material terms. GEICO represents that settlement is contingent on the
                  claims—made structure as set forth herein.




                                                34
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 36 of 77 PageID 7747




                     EXHIBIT 1
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 37 of 77 PageID 7748




                              IN THE UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

      ANTHONY COOK, MICAH BELLAMY, and                   CASE NO.: 6:17-cv-891-ORL- 40KRS
      MAURICE JONES, As Personal Representative
      and on behalf of the Estate of Kailyn Jones,
      each individually and on behalf of all others
      similarly situated,

            Plaintiffs,
      v.

      GOVERNMENT EMPLOYEES
      INSURANCE COMPANY and GEICO
      GENERAL INSURANCE COMPANY,

           Defendant.
      ____________________________________/


      ANTHONY LORENTI and ASHLEY BARRETT,                   CASE NO.: 6:17-cv-1755-PGB- 40DCI
      Individually and on behalf of all others similarly
      situated,


            Plaintiffs,
      v.

      GEICO INDEMNITY COMPANY,

           Defendant.
      ____________________________________/

                          PROPOSED ORDER PRELIMINARILY APPROVING CLASS
                                       SETTLEMENT

             WHEREAS Plaintiffs Anthony Cook, Micah Bellamy, Maurice Jones, Anthony

      Lorenti, and Ashley Barrett (the “Named Plaintiffs”), individually and as Class Representatives

      on behalf of a proposed Settlement Class (collectively, “Plaintiffs”), and Defendants
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 38 of 77 PageID 7749




      Government Employees Insurance Company, GEICO General Insurance Company, and

      GEICO Indemnity Company (collectively, “GEICO”), acting by and through their respective

      counsel, have agreed, subject to Court approval, to settle this Action upon the terms and

      conditions stated in the Class Action Settlement Agreement filed with the Court on December

      18, 2019 (the “Agreement”);

             NOW, THEREFORE, based upon the Agreement, all of the files, records, and

      proceedings herein, statements of counsel, and it appearing to the Court that a hearing should

      be held to determine whether the Proposed Settlement described in the Agreement should be

      finally approved as fair, reasonable, and adequate;

              IT IS HEREBY ORDERED THAT:

         1. The Agreement (including Exhibits) is hereby incorporated by reference in this Order,

             and all terms defined in the Agreement will have the same meanings in this Order.

         2. This Court possesses jurisdiction over the subject matter of this Action and over all

             Parties to this Action, including the Named Plaintiffs and all Settlement Class

             Members.

         3. The Court finds that the negotiations leading to the Agreement occurred at arm’s

             length, there was sufficient discovery in this case prior to settlement, and the

             proponents of the settlement are experienced in similar litigation. The Court

             preliminarily approves the Agreement (including Exhibits), finding that the Proposed

             Settlement is fair, reasonable, and adequate to warrant providing notice to the

             Settlement Class. Such finding is not to be deemed an admission of liability or fault

             by GEICO or a finding of the validity of any claims asserted in the Action or of any




                                                     2
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 39 of 77 PageID 7750




            wrongdoing by GEICO. Neither the Agreement, nor any of its terms or provisions, nor

            any of the negotiations or proceedings connected with it, shall be construed as an

            admission or concession by the Released Persons of the truth of any of the allegations

            made in the Action, or of any liability, fault, or wrongdoing of any kind whatsoever on

            the part of the Released Persons.

         4. This Court previously certified a class in this action. See Doc. 152. The Parties propose

            a Settlement Class defined, with some immaterial alterations, essentially the same as

            the Class previously certified by this Court, except that the Settlement Class includes

            additional insureds who suffered a total loss to their insured vehicle after the date of

            this Court’s Order Granting Class Certification (Doc. 152) and through the date of the

            entry of this Order of Preliminary Approval. For purposes of determining whether the

            terms of the Proposed Settlement should be finally approved as fair, reasonable and

            adequate, the following Settlement Class is preliminarily certified for settlement

            purposes only (and GEICO retains all rights to assert, if this settlement is not

            consummated, that this Court’s previous Class Certification Order was incorrectly

            decided):

                    All Florida policyholders who were insured for private-
                    passenger auto physical damage coverage by Government
                    Employees Insurance Company or GEICO General Insurance
                    Company who suffered a first-party loss of a covered owned
                    (i.e., not leased) vehicle at any time from May 17, 2012, through
                    the date the Court enters the Preliminary Approval Order, whose
                    claims were adjusted by a Defendant as a total-loss claim and
                    resulted in payment by a Defendant of a covered claim, and who
                    were not paid full Title, Tag and Branch Transfer Fees; and all
                    Florida policyholders who were insured for private-passenger
                    auto physical damage coverage by GEICO Indemnity Company




                                                    3
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 40 of 77 PageID 7751




                    who suffered a first-party loss of a covered owned (i.e., not
                    leased) vehicle at any time from October 10, 2012, through the
                    date the Court enters the Preliminary Approval Order, whose
                    claims were adjusted by a Defendant as a total-loss claim and
                    resulted in payment by a Defendant of a covered claim, and who
                    were not paid full Title, Tag and Branch Transfer Fees.

         5. Those excluded from the class are set forth in paragraph I. qq. in the Agreement.

         6. Anthony Cook, Micah Bellamy, Maurice Jones, Anthony Lorenti, and Ashley Barrett

            are preliminarily appointed representatives of the Settlement Class (“Class

            Representatives”), and the following attorneys are preliminarily appointed as counsel

            for the Settlement Class (“Class Counsel”):

            Edmund Normand, Esq.
            Normand PLLC
            3165 McCrory Place, Suite 175
            Orlando, FL 32803
            Telephone: (407) 603-6031
            Facsimile: (888) 974-2175
            Ed@ednormand.com

            Jacob Phillips, Esq.
            Normand PLLC
            3165 McCrory Place, Suite 175
            Orlando, FL, 32803
            Telephone: (407) 603-6031
            Facsimile: (888) 974-2175
            Jacob.phillips@normandpllc.com

            Christopher J. Lynch
            Christopher J. Lynch, P.A.
            6915 Red Road, Suite 208
            Coral Gables, Florida 33143
            Telephone: (305) 443-6200
            Facsimile: (305) 443-6204
            clynch@hunterlynchlaw.com

            Christopher B. Hall
            Hall & Lampros, LLP




                                                   4
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 41 of 77 PageID 7752




            400 Galleria Parkway, Suite 1150
            Atlanta, Georgia 30339
            Phone: (404) 876-8100
            Facsimile: (404) 876-3477
            chall@hallandlampros.com

            Andrew Lampros
            Hall & Lampros, LLP
            400 Galleria Parkway, Suite 1150
            Atlanta, Georgia 30339
            Phone: (404) 876-8100
            Facsimile: (404) 876-3477
            alampros@hallandlampros.com

            Tracy L. Markham
            Southern Atlantic Law Group, PLLC
            2800 N. 5th Street, Suite 302
            St. Augustine, Florida 32084
            Phone: (904) 794-7005
            Facsimile: (904) 794-7007
            tlm@southernatlanticlawgroup.com

            Bradley W. Pratt
            Pratt Clay, LLC
            4401 Northside Parkway, Suite 520
            Atlanta, Georgia 30327
            Telephone: (404) 949-8118
            Facsimile: (404) 949-8159
            bradley@prattclay.com

         7. Courts should make a preliminary inquiry into the Rule 23 requirements prior to

            preliminarily approving a proposed Settlement Class. See, e.g., Legg v. E-Z Rent a

            Car, Inc., 2015 U.S. Dist. LEXIS 178022, at *3-4 (M.D. Fla. May 28, 2015) (Byron,

            J.) (addressing Rule 23 factors in preliminary approval Order). The Court briefly

            addresses each factor and, for purposes of settlement, finds that the Proposed

            Settlement Class is suitable for class treatment.




                                                    5
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 42 of 77 PageID 7753




         8. For purposes of Settlement, the Named Plaintiffs possess Article III standing and the

            proposed Settlement Class is adequately defined and ascertainable. The Settlement

            Class is adequately defined because the class definition is clear and precise, is based

            on objective criteria, and, because it only includes insureds who also suffered

            redressable harm, it is not overbroad. See Perez v. Metabolife Int'l, Inc., 218 F.R.D.

            262, 269 (S.D. Fla. 2003) (class definition should not be overly broad, amorphous, or

            vague). The Class is ascertainable because the Parties agree to identify the members

            of the Settlement Class based on objective criteria from Defendants’ records and

            objective title information. See Alderman v. GC Servs. L.P., 2018 U.S. Dist. LEXIS

            10205, at *10 (S.D. Fla. Jan. 19, 2018) (class was clearly ascertainable because

            members had already been identified). Thus, for purposes of settlement, the threshold

            requirements for class certification – standing, adequate definition, and ascertainability

            – are satisfied.

         9. For purposes of settlement, the Class is sufficiently numerous (comprised of over

            200,000 members), there are questions of law and fact common to the Settlement Class

            (including whether the insurance policies were breached by failure to pay title and

            registration transfer fees) and Plaintiffs’ claims are typical of the Settlement Class (all

            of whom claim breach by GEICO’s failure to pay title and registration transfer fees).

            In addition, both Plaintiffs and Class Counsel are adequate representatives of the

            Settlement Class. Thus, the requirements to certify a class prescribed by Rule 23(a)

            are satisfied as to the Settlement Class for purposes of settlement. Valley Drug Co. v.

            Geneva Pharms., Inc., 350 F.3d 1181, 1187-88 (11th Cir. 2003) (to certify a class, Rule




                                                    6
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 43 of 77 PageID 7754




            23(a) requirements of numerosity, commonality, typicality, and adequacy must be

            satisfied).

         10. For purposes of settlement, the Settlement Class is certifiable under Rule 23(b)(3)

            because, for purposes of preliminarily approving the Settlement Class, common issues

            predominate over individual issues and class treatment is superior to other alternatives

            for adjudicating the claims at issue. See Vega v. T-Mobile USA, Inc., 564 F.3d 1256,

            1265 (11th Cir. 2009) (predominance and superiority requirements must be met to

            certify a class under Rule 23(b)(3)).

         11. GEICO maintains all defenses to certification and this Order shall not be used as

            evidence or be interpreted in any way to be relevant to whether a litigation class should

            have been certified for class treatment.

         12. The Parties have prepared the Mail Notice Form, E-Mail Notice Forms, Longform

            Notice, Claim Form, and Electronic Claim Form (including blank forms of both), which

            have been submitted to the Court as Exhibits 2 through 6 to the Agreement. The Court

            carefully reviewed and hereby approves the Mail Notice Form, E-Mail Notice Forms,

            Longform Notice, Claim Forms and Electronic Claim Forms without material

            alteration from those attached to the Agreement as Exhibits 2 through 6 including, with

            respect to the functionality of the Electronic Claim Form, as further described the

            Agreement, unless otherwise modified by agreement of the Parties and approved by the

            Court.




                                                       7
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 44 of 77 PageID 7755




         13. The Court directs that the Notices and Claim Forms be sent to the Persons described,

            and in the manner set forth, in the Agreement, including the procedures set forth for

            Notices that are returned as undelivered or due to an incorrect current address.

         14. To be timely, Claim Forms must be postmarked on or before the Claims Submission

            Deadline, which is [date] (ninety (90) days after the Mail Notice Date). Any Claim

            Form postmarked after the Claims Submission Deadline shall be deemed untimely. The

            Electronic Claim Form must be submitted electronically on or before 11:59 p.m. on the

            date of the Claims Submission Deadline, after which the Settlement Administrator shall

            deactivate the Electronic Claim Form.

         15. KCC Class Action Services, LLC (“KCC”) is preliminarily appointed as the third-party

            Settlement Administrator.

         16. In addition to mailing the Notice as set forth above, the Settlement Administrator shall

            establish a website as described in the Agreement and upload to the Website the

            Agreement, Longform Notice, Mail Notice, Claim Form, Electronic Claim Form (with

            the functionality provided for in the Agreement), Preliminary Approval Order,

            frequently asked questions, and other information agreed to by the Parties; the website

            shall be maintained for at least 180 days after the Claims Submission Deadline. The

            website shall also contain Spanish translations of the Notice and Claim Form.

            Furthermore, the Settlement Administrator shall maintain a toll-free IVR telephone

            system containing recorded answers to frequently asked questions, along with an option

            permitting callers to access a live person.




                                                    8
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 45 of 77 PageID 7756




         17. The Class Action Fairness Act Notice to be made by the Settlement Administrator on

            behalf of GEICO as set forth in Paragraph 30 is in full compliance with 28 U.S.C. §

            1715(b).

         18. The costs of providing the dissemination of notice for administration of the Settlement,

            including the costs of KCC, the Settlement Administrator, shall be borne by GEICO.

         19. The Court preliminarily finds that the notice provided to potential Settlement Class

            Members (i) is the best practicable notice under the circumstances; (ii) is reasonably

            calculated to apprise Settlement Class Members of the pendency of the Action and of

            their right to object or to exclude themselves from the Proposed Settlement; and (iii) is

            reasonable and constitutes due, adequate, and sufficient notice to all Persons entitled to

            receive notice. See Fed. R. Civ. P. 23(c)(2).

         20. Preliminary approval of a class action settlement “is not binding, and it is granted unless

            a proposed settlement is obviously deficient.” Smith v. Wm. Wrigley Jr. Co., 2010 U.S.

            Dist. LEXIS 67832, *6 (S.D. Fla. June 15, 2010). However, courts must make an initial

            analysis and ensure that, as a preliminary matter, the terms of the settlement are not

            clearly deficient based on, inter alia, the factors prescribed by the Eleventh Circuit

            Court of Appeals. See Leverso v. Southtrust Bank, 18 F.3d 1527, 1530 n. 6 (11th Cir.

            1994) (outlining six factors). These factors, however, are “neither determinative nor

            exhaustive, and the court may consider other relevant factors based on the particular

            nuances of the case and the settlement proposed.” Palmer v. Dynamic Recovery

            Solutions, LLC, 2016 U.S. Dist. LEXIS 59229 (M.D. Fla. May 4, 2016) (citations

            omitted).




                                                     9
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 46 of 77 PageID 7757




         21. Based upon a preliminary analysis, and without foreshadowing final analysis after

            implementation of the Notice and review of any objections, this Court finds that the

            terms of the Proposed Settlement appear fair, reasonable, and adequate to the

            Settlement Class, and are not obviously deficient, for the reasons, among others, that

            follow.

         22. First, the likelihood of Settlement Class Members’ ultimately achieving success after

            all potential appeals of judgment and class certification is uncertain. While the Court

            previously granted Plaintiffs’ motion for class certification, and granted Plaintiffs’

            motion for summary judgment and denied GEICO’s motion for summary judgment,

            this Court recognizes that other courts can and have disagreed (including one Florida

            circuit court), that a similar case is currently pending on appeal before the Eleventh

            Circuit, that GEICO maintains that it possesses meritorious defenses concerning both

            summary judgment and class certification, and that appellate review of the Court’s

            Summary Judgment Order would be de novo. See Curves, LLC v. Spalding County,

            685 F.3d 1284, 1288 (11th Cir. 2012).

         23. Every case includes a risk that the appellate court will disagree with the trial court,

            particularly where, as here, there is no appellate opinion directly on point, and no direct

            guidance from the Florida Supreme Court nor any Florida appellate court.

         24. Having found that the chances of ultimate success on appeal are uncertain, the Court

            now turns to the value secured through the Settlement Agreement. See Palmer, 2016

            U.S. Dist. LEXIS 59229 (comparing likelihood of success to value secured for the

            Class). The Court preliminarily finds that value of the Settlement is significant. First,




                                                    10
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 47 of 77 PageID 7758




            the Settlement secures the full relief sought in the Complaint. The Settlement provides

            for the amount awarded by the Court in its prior Summary Judgment Order, plus an

            additional $0.50. See Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 693

            (S.D. Fla. 2014) (finding significant that settlement afforded more relief than likely

            would have been secured at trial). Second, the Notice plan as ordered by this Court is

            robust and the claims’ submission process is extremely simple, both of which are

            relevant to the fairness of the Agreement. See Braynen v. Nationstar Mortg., LLC,

            2015 U.S. Dist. LEXIS 151744, at *56 (S.D. Fla. Nov. 9, 2015) (robust notice plan is

            evidence terms of settlement are fair and reasonable); Wilson v. EverBank, 2016 U.S.

            Dist. LEXIS 15751, at *32-33 (finding significant that class members need not submit

            any additional evidence or documentation beyond merely “checking a box” which

            “should take no more than a few minutes for the average claimant to complete”). Third,

            the Settlement provides for prospective relief with a change in GEICO’s practices.

            Fourth, the Settlement provides an expanded class period.

         25. The Court has considered that the Settlement is structured as a claims made settlement,

            and this structure does not undermine this Court’s preliminary finding that the terms of

            the Proposed Settlement are fair, reasonable and adequate. See Hamilton v. SunTrust

            Mortg. Inc., 2014 U.S. Dist. LEXIS 154762, at *18 (S.D. Fla. Oct. 24, 2014) (whether

            settlement is a claims-made structure or a direct-pay structure does not impact

            “fairness, reasonableness, or adequacy of proposed settlement.”); Casey v. Citibank,

            N.A., 2014 U.S. Dist. LEXIS 156553, at *6 (N.D. N.Y. Aug. 21, 2014) (“The Court

            does not have the authority to impose a preferred payment structure upon the settling




                                                   11
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 48 of 77 PageID 7759




            parties”). While a “claims-made” structure may result in less individual class members

            receiving payment, it also results in each individual class member who submits a claim

            receiving a greater payment. See Lee v. Ocwen Loan Servicing, LLC, 2015 U.S. Dist.

            LEXIS 121998, at *57 (S.D. Fla. Sep. 14, 2015). This Court sees no reason why the

            recovery of Class Members who take the step for their own benefit of submitting a

            claim should be sacrificed for the benefit of Class Members who, even with robust

            Notice and a simple claims process for which postage is pre-paid and forms are

            predominantly pre-filled, decline to submit a claim. Id. (“[n]egotiating for a smaller

            amount to go to Class Members would, in effect, unfairly reward some Class Members

            for their own indifference at the expense of those who would take the minimal step of

            returning the simple Claim Form to receive the larger amount.”).

         26. Defendants made clear they would not have settled the case on a direct-pay model, and

            would have appealed this matter to the Eleventh Circuit Court of Appeals. This further

            convinces the Court that a claims made structure does not undermine the fairness,

            reasonableness, or adequacy of the Settlement. See Montoya v. PNC Bank, N.A., 2016

            U.S. Dist. LEXIS 50315, at *49 (S.D. Fla. Apr. 13, 2016) (claims-made settlement

            offered the best and “only real relief” possible in settlement because defendants “would

            not have agreed” to direct-pay structure). In sum, given the damages secured, the fact

            that Defendants agree under the Proposed Settlement to change its business practices,

            the robust Notice plan, and the simple claims’ submission process, this Court

            preliminarily finds that the terms of the Proposed Settlement appear sufficiently fair,

            reasonable, and adequate to provide Notice, provide Class Members the opportunity to




                                                   12
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 49 of 77 PageID 7760




            request exclusion or object to the terms, and schedule a Fairness Hearing to fully

            analyze the Proposed Settlement and determine whether to grant final approval.

         27. The Parties also jointly moved to vacate this Court’s previous summary judgment

            Order (Docket Entry 185), contingent on this Court granting final approval of the

            Settlement Agreement after the Notice period and after the period during which Class

            Members may object or request exclusion. Vacatur requires this Court to “determine

            the propriety of granting vacatur by weighing the benefits of settlement to the parties

            and to the judicial system (and thus to the public as well) against the harm to the public

            in the form of lost precedent.” See Hartford Cas. Ins. Co. v. Crum & Forster Specialty

            Ins. Co., 828 F.3d 1331, 1336 (11th Cir. 2016). As a preliminary matter, the Court finds

            that, because the previous Summary Judgment Order addressed issues relating to the

            application of Florida state law to the GEICO-specific insurance policies (and are

            therefore non-binding in cases pending in Florida state court) and given the Settlement

            was achieved pursuant to Court-ordered mediation, the benefits of settlement likely

            outweigh the harm to the public in the form of lost precedent if the Court’s previous

            summary judgment Order (Docket Entry 185) is vacated. However, because vacatur is

            contingent on final approval of the settlement – and because the necessary benefit-

            weighing analysis necessarily assumes effectuation of the settlement – the Court will

            postpone a final decision concerning its vacatur of the Summary Judgment Order until

            such time that the Court has ruled on the a Motion for Final Approval of the Settlement

            Agreement.




                                                   13
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 50 of 77 PageID 7761




         28. Potential Settlement Class Members who wish to exclude themselves from the

            Settlement Class must submit timely, written requests for exclusion as set forth in the

            Agreement and Notice. The request must be postmarked no later than 30 days after the

            Mail Notice Date. See Greco v. Ginn Dev. Co., LLC, 635 Fed. Appx. 628, 634 (11th

            Cir. 2015) (citing 2 McLaughlin on Class Actions § 6:18 (11th ed.) (“Courts have

            consistently held that 30 to 60 days between the mailing (or other dissemination) of

            class notice and the last date to object or opt out, coupled with a few more weeks

            between the close of objections and the settlement hearing, affords class members an

            adequate opportunity to evaluate and, if desired, take action concerning a proposed

            settlement.”)). Requests for exclusion must be exercised individually by the Settlement

            Class Member or his or her Legally Authorized Representative, and not as or on behalf

            of a group, class, or subclass. See Whitehead v. Advance Stores Co., 2017 U.S. Dist.

            LEXIS 2673, at *9 (M.D. Fla. Jan. 9, 2017) (Dalton, J.) (directing that opt-outs must

            be individually signed and include pertinent identifying information).

         29. No later than 10 days before the Fairness Hearing, the Settlement Administrator shall

            file proof of mailing of the Notice, along with the Opt-Out List, which shall be a list of

            all Persons who timely and properly requested exclusion from the Settlement Class,

            and an affidavit or declaration attesting to the accuracy of the Opt-Out List.

         30. Potential Class Members who submit timely and valid requests for exclusion in the

            manner set forth in the Notice and Agreement shall be excluded from the Settlement

            Class. Such Persons shall have no rights under the Proposed Settlement, shall not share

            in any distribution of funds under the Proposed Settlement, and shall not be bound by




                                                   14
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 51 of 77 PageID 7762




            the Proposed Settlement or by any Final Order and Judgment approving the Proposed

            Settlement. See In re Managed Care Litig., 2008 U.S. Dist. LEXIS 44261, at *32 (S.D.

            Fla. Jun. 4, 2008) (class members who opt-out of class are not bound by any decisions

            or rulings concerning the class). All Settlement Class Members who do not submit a

            timely, written request for exclusion in the manner set forth in the Notice and

            Agreement are bound by any Final Order and Judgment entered, even if such

            Settlement Class Members never received actual notice of this Action or this Proposed

            Settlement, or never submitted a claim pursuant to the Proposed Settlement. See Juris

            v. Inamed Corp., 685 F.3d 1294, 1321 (11th Cir. 2012) (due process does not require

            actual notice, but rather good-faith effort to provide actual notice). If a Final Order and

            Judgment is entered approving the Proposed Settlement, all Settlement Class Members

            who have not made timely, written requests for exclusion shall be conclusively deemed

            to have fully and finally released all Released Persons, as defined in the Agreement,

            from any and all Released Claims, as defined in the Agreement.

         31. Settlement Class Members who do not request exclusion from the Settlement Class

            may object to the Proposed Settlement. Settlement Class Members who choose to

            object to the Proposed Settlement must file written notices of intent to object or

            intervene, as described in the Agreement and below. Any Settlement Class Member

            who has timely filed an objection in compliance with the Agreement and this Order

            may appear at the Fairness Hearing, in person or by counsel, and be heard to the extent

            allowed by the Court. The right to object to the Proposed Settlement must be exercised

            individually by an individual Settlement Class Member or his or her attorney or his or




                                                    15
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 52 of 77 PageID 7763




            her Legally Authorized Representative, and not as a member of a group, class, or

            subclass.

         32. To be timely, any objection or motion to intervene must be postmarked and mailed to

            the Settlement Administrator, and filed with the Court, no later than thirty (30) days

            after the Mail Notice Date.

         33. A notice of intent to object to the Proposed Settlement must also:

                a. Contain a heading which includes the name of the case and case number;

                b. Provide the name, address, telephone number, and signature of the Settlement

                    Class Member filing the objection;

                c. Indicate the specific reasons why the Settlement Class Member objects to the

                    Proposed Settlement;

                d. Contain the name, address, bar number, and telephone number of the objecting

                    Settlement Class Member’s counsel, if represented by an attorney. If the

                    Settlement Class Member is represented by an attorney, he or she must comply

                    with all applicable rules of the Court; and

                e. State whether the objecting Settlement Class Member intends to appear at the

                    Fairness Hearing, either in person or through counsel.

         34. A lack of substantial compliance with these requirements may result in the objection

            not being considered by the Court. See, e.g., Sanchez-Knutson v. Ford Motor Co., 2017

            U.S. Dist. LEXIS 96560, at *12-13 (S.D. Fla. Jun. 20, 2017) (objectors must comply

            with requirements imposed by courts, including requirement to list proposed

            settlements to which they or their counsel have previously objected).




                                                   16
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 53 of 77 PageID 7764




         35. In addition, a notice of intent to object should contain the following additional

            information, if the Settlement Class Member or his/her or its attorney requests

            permission to speak at the Fairness Hearing:

                a. A detailed statement of the specific legal and factual basis for each objection;

                b. A list of any and all witnesses whom the Settlement Class Member may seek to

                    call at the Fairness Hearing, with the address of each witness and a summary of

                    his or her proposed testimony;

                c. A list of any legal authority the Settlement Class Member will present at the

                    Fairness Hearing; and

                d. Documentary proof of membership in the Settlement Class.

         36. A lack of substantial compliance with these requirements may result in the Court

            declining the Settlement Class Member or his/her or its attorney permission to speak

            or present evidence or testimony at the Fairness Hearing. Id.

         37. The Court directs the Settlement Administrator to rent a post office box to be used for

            receiving requests for exclusion, objections, notices of intention to appear, and any

            other settlement-related communications, and provides that only the Settlement

            Administrator, the Court, the Clerk of the Court, and their designated agents shall have

            access to this post office box, except as otherwise expressly provided in the Agreement

            or by further order of the Court. The Court also directs the Settlement Administrator

            promptly to furnish Class Counsel and Counsel for GEICO copies of any and all

            objections, written requests for exclusion, motions to intervene, notices of intention to




                                                     17
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 54 of 77 PageID 7765




            appear, or other communications that come into its possession, as set forth in the

            Agreement.

         38. The Parties are directed to exchange data and provide data to the Settlement

            Administrator consistent with the methods and timing set forth in the Agreement to

            facilitate the sending of Notice within the deadlines set forth in the Schedule below.

         39. The Court will hold a Fairness Hearing on [date] at [time] at the [location]. During the

            Fairness Hearing, the Court will consider whether the proposed settlement described in

            the Agreement should be approved as fair, reasonable, and adequate, and whether the

            Court should enter the proposed Final Order and Judgment approving the Proposed

            Settlement and dismissing this Action on the merits, with prejudice. The Court will

            also consider the amount of any Attorneys’ Fee Award and whether to make and the

            amount of any Service Awards to the Named Plaintiff. Class Counsel is directed to file

            any application for attorneys’ fees, costs, and incentive awards within fifteen (15) days

            after the deadline to request exclusion or file a Notice of Intent to object to settlement

            agreement. The Settlement Administrator is directed to post any such application to

            the Settlement Website.

         40. The Fairness Hearing may be postponed, adjourned, or rescheduled by order of the

            Court without further notice to Settlement Class Members other than on the settlement

            website and the Court’s publicly-available docket. The Court further reserves the right

            to enter a Final Judgment and Order dismissing the Action with prejudice as to GEICO

            and against the Named Plaintiffs and the Settlement Class Members at or after the Final

            Approval Hearing and without further notice to the Settlement Class Members.




                                                   18
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 55 of 77 PageID 7766




           41. Based upon the terms of the Agreement, and based upon today’s date of [date], on

              which this Preliminary Approval Order is being entered, the Court imposes the

              following schedule for implementation of the Notice plan and further proceedings to

              determine whether the Proposed Settlement should be fully and finally approved:


       #                        Action                                        Deadline

       1     Website Notice Posted by Settlement           [date] (60 days before the Fairness Hearing,
             Administrator                                 but no less than one hundred (100) days from
                                                           today’s date)

       2     Deadline for Settlement Administrator to      [date] (60 days before the Fairness Hearing, but
             mail out direct mail notice (“Mail Notice     no less than one hundred (100) days from
             Date”)                                        today’s date)

       3     Deadline for Settlement Class Members to      Thirty (30) days after the Mail Notice Date
             opt-out of the Agreement                      set forth above

       4     Deadline for submission of Notice of Intent Thirty (30) days after the Mail Notice Date
             to object to agreement                      set forth above

       5     Deadline for Settlement Class Members to      [date] (ninety (90) days after the Mail
             file claims.                                  Notice Date set forth above)


       6     Deadline for Class Counsel to file their     Fifteen (15) days after the deadline to
             Motion for Final Approval of the             request exclusion or file Notice of Intent to
             Settlement, application for attorneys’ fees, object to agreement
             costs and expenses, and for a service award
             for each Plaintiff

       7     Deadline for Settlement Administrator to      [date] (which is ten (10) days before the
             file proof of completion of Notice, along     Fairness Hearing)
             with complete and accurate Opt-Out list

       8     Fairness Hearing                              Month, Date, Year at Time (which is
                                                           approximately 30 days after the deadline to




                                                    19
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 56 of 77 PageID 7767




                                                          request exclusion or file a Notice of Intent
                                                          to object and approximately 160 days after
                                                          entry of this Preliminary Approval Order)



         42. Upon a showing of good cause, the Court may extend any of the deadlines set forth in

            this Order without further notice to the Settlement Class.

         43. The Court stays all proceedings in this Action until further Order of the Court, except

            that the Parties may conduct such limited proceedings as may be necessary to

            implement or effectuate the Agreement.

      IT IS SO ORDERED.

      Dated:
                                                   Paul J. Byron
                                                   United States District Judge




                                                   20
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 57 of 77 PageID 7768




                     EXHIBIT 2
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 58 of 77 PageID 7769



      You may have previously received a Notice informing you that you might be a class member in a class action against Government
      Employees Insurance Company, GEICO General Insurance Company, and GEICO Indemnity Company (together “GEICO”). The
      Parties in the case have agreed to settle the case.
      Why am I getting this Notice? You have been identified as a “Settlement Class Member” from GEICO’s claims data, because either
      (1) you were a Florida policyholder and insured by Government Employees Insurance Company or GEICO General Insurance Company
      and submitted a physical damage claim with respect to a covered owned (i.e., not leased) vehicle during the period May 17, 2012 through
      _____, 2019 that resulted in a total loss claim payment; or (2) you were a Florida policyholder and insured by GEICO Indemnity
      Company and submitted a physical damage claim with respect to a covered owned (i.e., not leased) vehicle during the period October
      10, 2012 through _____, 2019 that resulted in a total loss claim payment.
      What is this lawsuit about? The Settlement resolves a lawsuit claiming that GEICO breached its auto insurance policies by failing to
      pay title transfer fees and license plate registration transfer fees (together “title and registration transfer fees”) to customers who
      submitted Florida first-party total loss auto claims for non-leased vehicles.
      Settlement Terms. GEICO will pay up to $79.85 in title and registration fees (plus prejudgment interest) to eligible Settlement Class
      Members who submit a claim. The payment is the full amount sought in the case and totals over $27 million. In addition, GEICO will
      change their practice and begin paying title and registration fees on all private passenger auto first-party total loss claims on non-leased
      vehicles, and pay attorneys’ fees of up to $5.6 million, costs and expenses of up to $225,000, and $10,000 as a service award to the
      Class Representative. These payments will not reduce the amount of money available to Settlement Class Members.
      How do I Receive Payment? To receive a payment, you must complete and mail the attached Claim Form or submit a Claim Form
      online at www.___. Claim Forms must be postmarked or submitted online by ___.
      Do I have any other options? Unless you file a Claim Form, you will not be eligible to get a Settlement payment and your rights will
      be affected. If you don’t want to be legally bound by the settlement, you must exclude yourself from it by [MONTH], [DAY], [YEAR].
      Unless you exclude yourself, you won’t be able to sue or continue to sue GEICO for any claim made in this lawsuit or released by the
      Settlement Agreement. If you stay in the settlement (i.e., don’t exclude yourself), you may object to it or ask for permission for you or
      your own lawyer to appear and speak at the hearing—at your own cost—but you don’t have to. Objections and requests to appear are
      due by [MONTH], [DAY], [YEAR]. More details and the full terms of the Proposed Settlement is available at www.________.com.




              COURT ORDERED LEGAL NOTICE                                   Jones v. GEICO Class
                                                                           Action Settlement
      If you suffered a total-loss                                         PO BOX 0000
           while insured by                                                City, State, Zip Code
       GEICO from 2014-2019,
          you may be entitled
         to a cash payment of
      $79.85 plus pre-judgment                                             Class Member John Doe
                interest.                                                  123 ABC Street
                                                                           Miami, FL 12345
         Complete and return the
             enclosed form by
          ___________________
        to receive a cash payment.




                                                                           1
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 59 of 77 PageID 7770




                                     CLAIM FORM
     Name & Address: [PREFILL]                       CLAIM ID:_________

     Date of Loss: [PREFILL]

     1. ADDRESS (if different from above)
     Primary Address


     Primary Address continued


     City:                                              State:       Zip Code:




     2. AFFIRMATION (required): By signing below, I certify under penalty of
     perjury that I am the person who made the insurance claim identified above or
     I am the legally authorized personal representative, guardian or trustee of the
     person who made the insurance claim identified above, that, to the best of my
     knowledge, the information on this Claim Form is true and correct and, to the
     best of my knowledge, I believe I was not paid full for title and registration
     transfer fees.


     Signature:___________________________ Dated_____________________

     Name (please print): _____________________________________________




                                              2
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 60 of 77 PageID 7771




     _________________________                                 postage
                                                               prepaid
     _________________________                                 mark

     _________________________




                                 Jones v. GEICO Settlement
                                 Claims Administrator
                                 P.O. Box ___
                                 Louisville, KY 40233-4047




                                                3
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 61 of 77 PageID 7772




                     EXHIBIT 3
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 62 of 77 PageID 7773



                                                   FIRST EMAIL

   To:
   From:
   Subject: GEICO Settlement-File a Claim

     GEICO’s records show you suffered a total-loss while insured with them and you may be
         entitled to $79.85 plus pre-judgment interest from this class action settlement.

                         Claim your cash payment from the settlement by [Date].

              Go to [insert link to www.[website].com] and enter your Claim ID [insert ClaimID]

            You have been identified as a potential settlement class member from GEICO’s claims data,
   because either (1) you were a Florida policyholder and insured by Government Employees Insurance
   Company or GEICO General Insurance Company and submitted a physical damage claim with respect to
   a covered owned (i.e., not leased) vehicle during the period May 17, 2012 through _____, 2019 that
   resulted in a total loss claim payment; or (2) you were a Florida policyholder and insured by GEICO
   Indemnity Company and submitted a physical damage claim with respect to a covered owned (i.e., not
   leased) vehicle during the period October 10, 2012 through _____, 2019 that resulted in a total loss claim
   payment.

   You may have previously received a Notice informing you that you might be a class member in a class
   action against Government Employees Insurance Company, GEICO General Insurance Company, and
   GEICO Indemnity Company (together “GEICO”). The Parties in the case have agreed to settle the case.

   The Settlement resolves a lawsuit claiming that GEICO breached its auto insurance policies by failing to
   pay title transfer fees and license plate registration transfer fees (together “title and registration transfer
   fees”) to customers who submitted Florida first-party total loss auto claims for non-leased vehicles.

   GEICO will pay $79.85 in title and registration transfer fees (plus prejudgment interest) to settlement class
   members who submit a valid claim. The payment is the full amount sought in the case and totals over $27
   million. In addition, GEICO will change their practice and begin paying title and registration transfer fees on
   all first-party total loss claims on non-leased vehicles, and pay attorneys’ fees of up to $5.6 million, costs
   and expenses of up to $225,000, and $10,000___ as a service award to the Class Representative. These
   payments will not reduce the amount of money available to Settlement Class Members.

   To be eligible for payment, you must complete and mail the Claim Form attached to the postcard you
   received in the mail or submit a Claim Form online at www.___ by using the above link and ClaimID
   information. Claim Forms must be postmarked or submitted online by ___.

   Unless you timely file a Claim Form, you will not get a Settlement payment and your rights will be affected.
   If you don’t want to be legally bound by the settlement, you must exclude yourself from it by [MONTH],
   [DAY], [YEAR]. Unless you exclude yourself, you won’t be able to sue or continue to sue GEICO for any
   claim made in this lawsuit or released by the Settlement Agreement. If you stay in the settlement (i.e., don’t
   exclude yourself), you may object to it or ask for permission for you or your own lawyer to appear and speak
   at the hearing—at your own cost—but you don’t have to. Objections and requests to appear are due by
   [MONTH], [DAY], [YEAR].

   More details and the full terms of the Proposed Settlement is available at www.________.com. You may
   also contact class counsel at www.hallandlampros.com or (404) 876-8100.

   Jones v. Government Employees Ins. Co., Case No: 6:17-cv-891-Orl-40LRH (M.D. Fla.).
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 63 of 77 PageID 7774



                                               SECOND EMAIL

   To:
   From:
   Subject: GEICO Settlement Potential Claim

                     Claim your cash payment from the settlement by [Date].

         Go to [insert link to www.[website].com] and enter your Claim ID [insert ClaimID]

     GEICO’s records show you suffered a total-loss while insured with them and you
     may be entitled to up to $79.85 plus pre-judgment interest from this class action
                                        settlement.

   The Settlement Administrator’s records show that you have not yet filed your Claim Form to receive $79.85
   plus prejudgment interest from the class action settlement with GEICO.

   GEICO’s claims data indicates you may be part of the settlement, because either (1) you were a Florida
   policyholder and insured by Government Employees Insurance Company or GEICO General Insurance
   Company and submitted a physical damage claim with respect to a covered owned (i.e., not leased) vehicle
   during the period May 17, 2012 through _____, 2019 that resulted in a total loss claim payment; or (2) you
   were a Florida policyholder and insured by GEICO Indemnity Company and submitted a physical damage
   claim with respect to a covered owned (i.e., not leased) vehicle during the period October 10, 2012 through
   _____, 2019 that resulted in a total loss claim payment.

   The Settlement resolves a lawsuit claiming that GEICO breached its auto insurance policies by failing to
   pay title transfer fees and license plate registration transfer fees to customers who submitted Florida first-
   party total loss auto claims for non-leased vehicles.

   To be eligible for payment, you must complete and submit a Claim Form online by using the link and ClaimID
   information above by [date].

   More details and the full terms of the Proposed Settlement is available at www.________.com. You may
   also contact class counsel at www.hallandlampros.com or (404) 876-8100.

   Jones v. Government Employees Ins. Co., Case No: 6:17-cv-891-Orl-40LRH (M.D. Fla.)
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 64 of 77 PageID 7775



                                               THIRD EMAIL

   To:
   From:
   Subject: GEICO Settlement Final Notice to Make a Claim

   Time is running out to claim your cash payment from the settlement. File your Claim
   Form by [Date] to be eligible to receive up to $79.85 plus pre-judgment interest from
                                this class action settlement.

         Go to [insert link to www.[website].com] and enter your Claim ID [insert ClaimID]

   You have not yet filed your Claim Form for a potential payment from the total loss you suffered while you
   were insured with GEICO.

   Complete and submit a Claim Form online by using the link and ClaimID information above by [date].

   More details and the full terms of the Proposed Settlement is available at www.________.com. You may
   also contact class counsel at www.hallandlampros.com or (404) 876-8100.

   Jones v. Government Employees Ins. Co., Case No: 6:17-cv-891-Orl-40LRH (M.D. Fla.)
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 65 of 77 PageID 7776




                     EXHIBIT 4
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 66 of 77 PageID 7777




                                        CLAIM FORM
     Name & Address: [PREFILL]                           CLAIM ID:_________


     Date of Loss: [PREFILL]
     1. ADDRESS (if different from above)
     Primary Address



     Primary Address continued



     City:                                                   State:       Zip Code:




     2. AFFIRMATION (required): By signing below, I certify under penalty of perjury
     that I am the person who made the insurance claim identified above or I am the
     legally authorized personal representative, guardian or trustee of the person who
     made the insurance claim identified above, that, to the best of my knowledge, the
     information on this Claim Form is true and correct and, to the best of my knowledge, I
     believe I was not paid full for title and registration transfer fees.
     Signature:___________________________ Dated_____________________

     Name (please print): _____________________________________________




     Signature:___________________________ Dated_____________________


     Name (please print): _____________________________________________
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 67 of 77 PageID 7778




                     EXHIBIT 5
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 68 of 77 PageID 7779




                                  ELECTRONIC CLAIM FORM
                                             CLAIM FORM

       To be considered, this Claim Form must be submitted on or before _______.


   Name & Address: [PREFILL]                             CLAIM ID:_________ [PREFILL]



   Date of Loss: [PREFILL]


   1. ADDRESS (if different from above)
   Primary Address


   Primary Address continued


   City:                                                     State:        Zip Code:




   2. AFFIRMATION (required): By signing below, I certify under penalty of perjury that I am
   the person who made the insurance claim identified above or I am the legally authorized
   personal representative, guardian or trustee of the person who made the insurance claim
   identified above, that, to the best of my knowledge, the information on this Claim Form is true
   and correct and, to the best of my knowledge, I believe I was not paid full title and registration
   transfer fees.


   Electronic Signature:___________________________ Dated:_________________
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 69 of 77 PageID 7780




                     EXHIBIT 6
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 70 of 77 PageID 7781



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

                     Jones, et al. v. Government Employees Insurance Company et al.,
                                      Case No. 6:17-CV-891-PGB-LRH

                   IMPORTANT NOTICE OF CLASS ACTION SETTLEMENT

                                    A court authorized this Notice.
                                This is not a solicitation from a lawyer.
                                        You are not being sued.

                             PLEASE READ THIS NOTICE CAREFULLY

   A settlement has been reached in the case Jones, et al. v. Government Employees Insurance
   Company, et al., Case No. 6:17-cv-891-PGB-LRH, entitling Class Members to payment of up to
   $79.85, plus prejudgment interest. This Notice explains: 1) the terms of the Settlement; 2) who is
   a member of the Class; 3) how to submit a claim for payment; 4) how to request exclusion from
   the Settlement; 5) how to object to the Settlement; 6) how to get more information about the
   Settlement.

   IF YOU ARE A CLASS MEMBER, THIS LEGAL PROCEEDING MAY AFFECT YOUR
   RIGHTS.

   HELP IS AVAILABLE TO ASSIST YOUR UNDERSTANDING OF THIS NOTICE.
   Call 1-###-###-#### toll free for more information.


                                         What is a Class Action?

   A class action is a lawsuit in which one or more individuals bring claims on behalf of other persons
   or entities. These persons or entities are referred to as a “Class” or “Class Members.” In a certified
   class action, the Court resolves certain issues, legal claims, and/or defenses for all Class Members
   in a single action, except for those persons or entities who ask in writing to be excluded from the
   Class.

                                    What is this Class Action About?

   Plaintiffs alleged that the GEICO Defendants (defined below) breached their contracts (insurance
   policies) by failing to pay Plaintiffs and other Florida insureds who submitted physical damage
   claims for their owned (i.e., not leased) vehicles during the class period, and which resulted in a
   total loss claim payment, the “actual cash value” of their total-loss vehicles. Specifically, Plaintiffs
   alleged that GEICO owed $79.85 in title and registration transfer fees to members of the Class.
   The GEICO Defendants maintain that they complied with the terms of the insurance policies and
                                          1
   QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT www.BellamyAutoFeesClassAction.com.
            PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                     O VISITAR www.BellamyAutoFeesClassAction.com.
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 71 of 77 PageID 7782



   applicable law and deny that they acted wrongfully or unlawfully and continue to deny all material
   allegations.

   This case was previously certified as a Class Action on April 4, 2019. You may have received
   Notice of the class certification. You are receiving this Notice because a Settlement of the case has
   been reached between the Plaintiffs, acting on behalf of the Settlement Class, and GEICO.

   The district court is conducting a FAIRNESS HEARING on ________________, to decide
   whether to grant final approval of the Proposed Settlement.

                                           Settlement Terms

   As a part of the settlement, Government Employees Insurance Company, GEICO General
   Insurance Company, and GEICO Indemnity Company (together “GEICO” or “GEICO
   Defendants”), have agreed to:

      1. pay eligible members of the Class up to $79.85 in title and registration transfer fees, plus
         prejudgment interest, the full amount Plaintiffs alleged they and Class Members are owed;
      2. begin including at least $79.85 in total-loss payments to private passenger auto insureds
         who suffer a total-loss to an owned vehicle in the future unless and until certain conditions
         are met as set forth in the Settlement Agreement;
      3. separately pay attorneys’ fees, costs, and incentive awards to the Plaintiffs, which will not
         come from nor reduce any payment made to members of the Class.

   In exchange, the Plaintiffs and the members of the Class who do not exclude themselves from the
   Settlement agree to give up any claim they have for payment of title and registration transfer fees.
   If you are a member of the Class, you can submit a claim to be eligible to be paid $79.85 in title
   and registration transfer fees, plus prejudgment interest. Alternatively, you may, if you wish,
   request to be excluded from the Settlement, which means you are not eligible for payment, and
   you maintain your right to sue GEICO individually and separately for payment of title and
   registration transfer fees. You may also object to the terms of the Settlement, if you comply with
   the requirements set forth below.

                           How Do I Know if I’m a Member of the Class?

   You may be a member of the class action (a “Class Member”) against Government Employees
   Insurance Company, GEICO General Insurance Company, and GEICO Indemnity Company
   (together “GEICO” or “GEICO Defendants”) if: (1) you were a Florida policyholder and insured
   by Government Employees Insurance Company or GEICO General Insurance Company and
   submitted a physical damage claim with respect to a covered owned (i.e., not leased) vehicle during
   the period May 17, 2012 through ______ that resulted in a total loss claim payment; or (2) you
   were a Florida policyholder and insured by GEICO Indemnity Company and submitted a physical
   damage claim with respect to a covered owned (i.e., not leased) vehicle during the period October
   10, 2012 through _______ that resulted in a total loss claim payment. If your total loss vehicle
   was a leased vehicle, however, you are not part of the Class. If your total loss claim payment
                                          2
   QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT www.BellamyAutoFeesClassAction.com.
            PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                     O VISITAR www.BellamyAutoFeesClassAction.com.
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 72 of 77 PageID 7783



   included title transfer and registration transfer fees, you may not be part of the class. You received
   this Notice because the GEICO Defendants’ records indicate you may be a member of the Class.


                          If I Am a Class Member, What Are My Options?

   If you are a Class Member, you have four options.

   Option 1: Submit a Claim Form for Payment.

   You may submit a Claim Form for payment of up to $79.85, plus prejudgment interest. The
   payment is the full amount sought in the case and, for all Class Members, totals over $27 million.
   If you received a Notice in the mail, the Notice included a pre-filled Claim Form. You can submit
   a claim by signing the Claim Form, carefully tearing at the perforation, and putting the Claim Form
   in the mail (the Claim Form is addressed and has necessary postage prepaid). You can call
   NUMBER or visit www.BellamyAutoFeesClassAction.com and request that the Settlement
   Administrator send you a Claim Form as described above (or a blank form that you will need to
   fill out).

   You       can       also    submit       an     Electronic     Claim  Form      by     visiting
   www.BellamyAutoFeesClassAction.com, clicking the MAKE A CLAIM button, and following
   the steps outlined for you. You will need a Claim ID (which was included in the Mailed Notice)
   or your last name and Policy number or claim number. If you do not know your Claim ID, you can
   call NUMBER and provide your last name and seek assistance in determining your Claim ID. You
   can also fill out the information in an electronic blank form.

   If you submit a Claim Form in the mail, it must be postmarked no later than _________. If you
   submit an Electronic Claim, you must do so by 11:59 p.m. on _______.

   Option 2. Exclude yourself from the Case.

   You have the right to not be part of the Settlement by excluding yourself or “opting out” of the
   Class. If you wish to exclude yourself, you must do so on or before __ as described below. You
   do not need to hire your own lawyer to request exclusion from the Class. If you exclude yourself
   from the Class, you give up your right to receive $79.85, plus prejudgment interest, or any other
   benefits as part of this settlement, and you will not be bound by any judgments or orders of the
   District Court, whether favorable or unfavorable. However, you will keep your right to sue any of
   the GEICO Defendants separately in another lawsuit if you choose to pursue one.

   To exclude yourself from this lawsuit and/or preserve your right to bring a separate case, you must
   make a request to be excluded in writing and, with sufficient postage, mail the request to:

                          Jones v. GEICO General Insurance Company, et al.
                                           c/o NAME


                                          3
   QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT www.BellamyAutoFeesClassAction.com.
            PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                     O VISITAR www.BellamyAutoFeesClassAction.com.
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 73 of 77 PageID 7784



                                                ADDRESS
                                                ADDRESS

   A request for exclusion must be postmarked on or before __.

   Your request for exclusion must contain the following:
        1. The name of the lawsuit:
        2. Your full name;
        3. Your current address;
        4. A clear statement that you wish to be excluded from the Class, such as: “I request
            exclusion from the Class”; and
        5. Your signature.

   The Settlement Administrator will file your request for exclusion with the District Court. If you
   are signing on behalf of a Class Member as a legal representative (such as an estate, trust or
   incompetent person), please include your full name, contact information, and the basis for your
   authority. A request for exclusion must be exercised individually and not on behalf of a group.

   IF YOU DO NOT EXCLUDE YOURSELF FROM THE CLASS BY THE POSTMARK
   DEADLINE OF __, YOU WILL REMAIN PART OF THE CLASS AND WILL BE BOUND BY
   THE ORDERS OF THE DISTRICT COURT IN THIS LAWSUIT AND BY THE TERMS OF
   THE SETTLEMENT IF IT IS APPROVED BY THE COURT, EVEN IF YOU DO NOT SUBMIT
   A CLAIM FOR PAYMENT. IF YOU DO NOT WISH TO BE BOUND BY THE DECISIONS
   OR SETTLEMENT IN THIS CASE, YOU MUST REQUEST EXCLUSION FROM THE CLASS
   ACTION.

   Option 3: Object to the Terms of the Settlement.

   The full terms of the Settlement can be found at www.BellamyAutoFeesClassAction.com. If you
   think the terms of the Settlement are not fair, reasonable, or adequate to the Class Members, you
   can file a Notice of Intent to object to the terms of the Settlement. If you object to the terms of the
   Settlement, you cannot request exclusion from the Settlement. If you object to the terms of the
   Settlement and your objection is overruled, you will be bound by the terms of the Settlement and
   all rulings and orders from the Court.

   To properly object to the terms of the Settlement, you must send, with sufficient postage, a Notice
   of Intent to object to the terms of the settlement and to appear at the Fairness Hearing (described
   below) to the following:

                           Jones v. GEICO General Insurance Company, et al.
                                            c/o NAME
                                            ADDRESS
                                            ADDRESS

   The Notice of Intent must include the following:
                                          4
   QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT www.BellamyAutoFeesClassAction.com.
            PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                     O VISITAR www.BellamyAutoFeesClassAction.com.
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 74 of 77 PageID 7785




      1. The name of the case and case number;

      2. Your name, address, telephone number, and signature;

      3. The specific reasons why you object to the terms of the Proposed Settlement;

      4. The name, address, bar number, and telephone number of any attorney who represents you
         related to your intention to object to the terms of the Settlement;

      5. State whether you and/or your attorney intend to appear at the Fairness Hearing and
         whether you and/or your attorney will request permission to address the Court at the
         Fairness Hearing.


   If you and/or your attorney intend to request permission to address the Court at the Fairness
   Hearing, your Notice of Intent must also include the following:

      1. A detailed statement of the legal and factual basis for each of your objections;

      2. A list of any witness you may seek to call at the Fairness Hearing (subject to applicable
         rules of procedure and evidence and at the discretion of the Court), with the address of each
         witness and a summary of his or her proposed testimony;

      3. A list of any legal authority you may present at the Fairness Hearing; and

      4. Documentary proof of membership in the Settlement Class.

   Notices of Intent to object must be postmarked by __________________. Any Notice of Intent
   that is not postmarked by the deadline set forth above or which does not comport with the
   requirements listed above may waive the right to be heard at the Fairness Hearing. If you file a
   Notice of Intent, you waive the right to request exclusion from the Class and will be bound by any
   decisions and orders from the Court and by the terms of the Settlement if it is approved by the
   Court. If you do not want to be bound by the decisions and rulings by the Court and the terms of
   the settlement, you must file a request for exclusion and not a Notice of Intent.

   Option 4. Do Nothing Now. Stay in the Case.

   You have the right to do nothing. If you do nothing, you will be bound by the terms of the
   Settlement and will release any claim against GEICO for title and registration transfer fees, even
   if you do not submit a Claim for payment.

                                  Who Is Representing the Class?

   The District Court has preliminarily appointed Micah Bellamy, Anthony Cook, Maurice Jones,
   Anthony Lorenti, and Ashley Barrett (the “Named Plaintiffs”) to be the representatives of the
                                          5
   QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT www.BellamyAutoFeesClassAction.com.
            PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                     O VISITAR www.BellamyAutoFeesClassAction.com.
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 75 of 77 PageID 7786



   Class. The District Court has also preliminarily appointed the following lawyers as Class Counsel
   for those Class Members:

    Edmund Normand, Esq.                             Bradley W. Pratt, Esq.
    Jacob Phillips, Esq.                             Pratt Clay, LLC
    Normand PLLC                                     4401 Northside Parkway, Suite 520
    3165 McCrory Place, Suite 175                    Atlanta, Georgia 30327
    Orlando, FL 32803                                Telephone: (404) 949-8118
    Telephone: (407) 603-6031                        Facsimile: (404) 949-8159
    Facsimile: (888) 974-2175                        PrattClay.com
    NormandPLLC.com
                                                     Christopher B. Hall
    Christopher J. Lynch                             Hall & Lampros, LLP
    Christopher J. Lynch, P.A.                       400 Galleria Parkway, Suite 1150
    6915 Red Road, Suite 208                         Atlanta, Georgia 30339
    Coral Gables, Florida 33143                      Telephone: (404) 876-8100
    Telephone: (305) 443-6200                        Facsimile: (404) 876-3477
    Facsimile: (305) 443-6204                        HallandLampros.com
    HunterLynchlaw.com
                                                     Tracy L. Markham
                                                     Southern Atlantic Law Group, PLLC
                                                     2800 N 5th Street, Suite 302
                                                     St. Augustine, Florida 32084
                                                     Phone: (904) 794 7005
                                                     Facsimile: (904) 794 7007
                                                     southernatlanticlaw.com


   These lawyers are experienced in handling class action lawsuits, including actions on behalf of
   insured policyholders. More information about Class Counsel is available on their websites above.

   Class Counsel will file an application for attorneys’ fees and costs of no more than $5.6 million
   dollars (plus no more than $225,000 in costs), subject to approval by the Court. GEICO has agreed
   to pay Class Counsel that amount if approved by the Court. Payment of attorneys’ fees and costs
   has no impact and does not affect in any way, and will not reduce, the amount of money that will
   be paid to Class Members. If the District Court grants Class Counsel’s request, and in whatever
   amount the District Court approves Class Counsel’s Request, the attorneys’ fees and costs will be
   paid separately by the GEICO. If you submit a valid claim for payment, you will receive up to
   $79.85, plus prejudgment interest, and that amount will not be reduced to pay class counsel fees
   and/or costs. You will not be personally responsible for any fees, costs or expenses incurred by
   Class Counsel relating to the prosecution of this case.

   Class Counsel will also seek an Incentive Award to the Plaintiffs in the amount of $10,000 per
   plaintiff, subject to court approval. The Incentive Award is designed to reward the Plaintiffs for
   securing the recovery awarded to members of the Class, which is the full amount of damages
                                          6
   QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT www.BellamyAutoFeesClassAction.com.
            PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                     O VISITAR www.BellamyAutoFeesClassAction.com.
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 76 of 77 PageID 7787



   Plaintiffs alleged is owed to Class members, and to acknowledge the time spent by the Plaintiffs
   in sitting for deposition, providing discovery, participating in the case and mediation, and
   prosecuting the claim for the benefit of the Class. GEICO has agreed to pay the Incentive Award
   to the Plaintiffs up to the amount of $10,000 per plaintiff. Payment of the Incentive Award(s) has
   no impact and does not affect in any way the amount of money that will be paid to Settlement
   Class Members. If the District Court grants the request for an Incentive Award(s), and in whatever
   amount the District Court approves the request, the Incentive Award(s) will be paid separately by
   GEICO, and will not affect in any way, and will not reduce, the amount of money paid to Class
   Members. If you submit a valid claim for payment, you will receive up to $79.85, plus prejudgment
   interest, and that amount will not be reduced to pay the Incentive Award(s).

                  What Claim(s) Against GEICO Are Class Members Releasing?

   As a part of the Settlement, Class Members agree not to sue GEICO by asserting any claim for
   payment of title and registration transfer fees. Unless you request exclusion from the Class, you
   give up the right to individually sue GEICO and claim you are owed title and registration transfer
   fees as part of your total-loss payment, even if you do not submit a Claim for payment as part of
   this Settlement. You are not releasing any other claim against GEICO. Full terms of the Released
   Claims and Released Parties can be found in the Proposed Settlement at
   www.BellamyAutoFeesClassAction.com.

                           How Do I Find Out More About This Lawsuit?

   If you have any questions about the lawsuit or any matter raised in this notice, please call toll-free
   at 1-###-###-#### or go to www.BellamyAutoFeesClassAction.com.

   This www.BellamyAutoFeesClassAction.com website provides:
         1. An Electronic Claim Form and directions for how to submit;
         2. The process for requesting a paper (non-electronic) pre-filled Claim Form;
         3. A form that you may use (but are not required to use) to exclude yourself from the class
            action;
         4. The full terms of the Settlement;
         5. Information and requirements for submitting a claim, requesting exclusion, or filing a
            Notice of Intent to object to the terms of the Settlement
         6. A copy of the complaints filed by Plaintiffs and other important rulings and orders from
            the District Court during the case prior to Settlement; and
         7. Other general information about the class action.

   You also may contact class counsel, whose contact information and websites are provided above.

   Complete copies of the documents filed in this lawsuit that are not under seal may be examined
   and copied at any time at the United States District Court, Middle District of Florida, 401 West
   Central Boulevard, Orland, FL 32801.



                                          7
   QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT www.BellamyAutoFeesClassAction.com.
            PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                     O VISITAR www.BellamyAutoFeesClassAction.com.
Case 6:17-cv-00891-PGB-LRH Document 197-1 Filed 12/18/19 Page 77 of 77 PageID 7788



   PLEASE DO NOT TELEPHONE OR CONTACT THE DISTRICT COURT OR THE CLERK
   OF THE DISTRICT COURT REGARDING THIS NOTICE.

   IT IS SO ORDERED, HON. PAUL G. BYRON, U.S. DISTRICT COURT JUDGE
   DATED: _____ ##, 2019




                                          8
   QUESTIONS? CALL ___________ TOLL-FREE, OR VISIT www.BellamyAutoFeesClassAction.com.
            PARA UNA NOTIFICACIÓN EN ESPAÑOL, LLAMAR ______________,
                     O VISITAR www.BellamyAutoFeesClassAction.com.
